
	
		II
		116th CONGRESS1st Session
		S. 867
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2019
			Ms. Hassan (for herself, Mr. Durbin, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To protect students of institutions of higher education and the taxpayer investment in institutions
			 of higher education by improving oversight and accountability of
			 institutions of higher education, particularly for-profit colleges,
			 improving protections for students and borrowers, and ensuring the
			 integrity of postsecondary education programs, and for other purposes. 
	
	
		1.Short title; table of contents
			(a)Short title
				This Act may be cited as the
		  Preventing Risky Operations from Threatening the Education and Career Trajectories of Students Act
			 of 2019 or the PROTECT Students Act of 2019.
			(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. References.
					Sec. 3. Effective date.
					Sec. 4. Definitions.
					TITLE I—For-profit institutions
					Sec. 101. Closing the GI Bill loophole and restoring the 85/15 rule for for-profit institutions.
					Sec. 102. Process for for-profit institutions to convert to nonprofit or public status.
					Sec. 103. For-Profit Education Oversight Coordination Committee.
					TITLE II—Student and borrower protections
					Sec. 201. Gainful employment programs.
					Sec. 202. Prohibition on institutions limiting student legal action.
					Sec. 203. Enforcement unit established in the Office of Federal Student Aid.
					Sec. 204. Establishment and maintenance of complaint resolution and tracking system.
					Sec. 205. Borrower defense to repayment.
					TITLE III—Ensuring integrity at institutions of higher education
					Sec. 301. Restrictions on sources of funds for recruiting and marketing activities.
					Sec. 302. Strengthening the incentive compensation ban.
					Sec. 303. Definition of nonprofit institution of higher education.
					Sec. 304. Definition of public institution of higher education.
					Sec. 305. Enhanced civil penalties, State enforcement, and private right of action.
					Sec. 306. Substantial misrepresentation prohibited.
				
			2.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
		3.Effective dateExcept as otherwise specified, this Act, and the amendments made by this Act, shall take effect
			 beginning on July 1, 2020.
		4.Definitions
			(a)In generalSection 103 (20 U.S.C. 1003) is amended—
				(1)by redesignating paragraphs (15) through (22), (23), and (24) as paragraphs (17) through (24),
			 (26), and (27);
				(2)by inserting after paragraph (14) the following:
					
						(16)Revenue sharing arrangementsThe term revenue sharing arrangement means an arrangement between an
			 institution of
			 higher education and a third party contractor under which—
							(A)the third party contractor provides, exclusively or nonexclusively, educational products or
			 services to
			 prospective students or students attending the institution of higher
			 education; and
							(B)the third party contractor or institution of higher education pays a fee or provides other material
			 benefits,
			 including revenue- or profit-sharing, to the institution of higher
			 education or third party contractor in connection with the educational
			 products or
			 services provided to prospective students or students attending the
			 institution of higher education.
							; and
				(3)by inserting after paragraph (24), as redesignated by paragraph (1), the following:
					
						(25)Third party contractorThe term third party contractor means any State, person, or entity that enters into a contract or agreement, including a revenue
			 sharing arrangement, with an eligible institution of higher education to
			 act on the institution’s behalf, including any entity that—
							(A)sells the names of prospective students (also known as a lead generator); or
							(B)offers services including recruiting, financial aid packaging, curriculum development,
			 facilities management, hiring and oversight of faculty, and the provision
			 of student services
			 representatives, job placement counselors, or other employees (also known
			 as an online program manager).
							.
				(b)Renaming proprietary institutions for-Profit institutions
				(1)In generalSection 102 (20 U.S.C. 1002) is amended—
					(A)in subsection (a)(1)(A), by striking proprietary institution and inserting for-profit institution; and
					(B)in subsection (b)—
						(i)in the subsection heading, by striking Proprietary and inserting For-profit;
						(ii)in the matter preceding subparagraph (A) of paragraph (1), by striking proprietary and inserting for-profit; and
						(iii)in paragraph (2), by striking proprietary each place the term appears and inserting for-profit.
						(2)Conforming amendments
					(A)Department of Education Organization ActThe Department of Education Organization Act (20 U.S.C.  3401 et seq.) is amended—
						(i)in section 219 (20 U.S.C. 3426)—
							(I)in the section heading, by striking Proprietary and inserting For-profit;
							(II)by striking Proprietary each place the term appears and inserting For-Profit; and
							(III)by striking proprietary each place the term appears and inserting for-profit; and
							(ii)in section 1, by striking the item relating to section 219 in the table of contents and inserting
			 the following:
							219. Liaison for For-Profit Institutions of Higher Education.. 
						(B)Higher Education Act of 1965The Act (20 U.S.C. 1001 et seq.) is amended—
						(i)in each of sections 435 and 443(b)(8), by striking proprietary each place the term appears and inserting for-profit; and
						(ii)in section 807(d)(1)(A)(iii), by striking proprietary and inserting for-profit.
						(C)Scientific and Advanced-Technology Act of 1992Section 3(j)(2)(B) of the Scientific and Advanced-Technology Act of 1992 (20 U.S.C. 1862i(j)(2)(B))
			 is amended by striking proprietary institution and inserting for-profit institution.
					(3)References
					(A)Proprietary institutionAny reference to a proprietary institution, as defined in section 102(b) of the Higher Education
			 Act
			 of 1965 (20 U.S.C. 1002) on the day before the date of enactment of this
			 Act,	in any law, rule,
			 regulation, certificate, directive, instruction, or other official paper
			 in force on the date of enactment of this Act shall be considered to refer
			 and apply to a for-profit institution, as defined in section 102(b) of the
			 Higher Education Act of 1965 (20 U.S.C. 1002(b)), as amended by this Act.
					(B)LiaisonAny reference to the Liaison for Proprietary Institutions of Higher Education in any law, rule,
			 regulation, certificate, directive, instruction, or other official paper
			 in force on the date of enactment of this Act shall be considered to refer
			 and apply to the Liaison for For-Profit Institutions of Higher Education
			 established under section 219 of the Department of Education Organization
			 Act (20 U.S.C. 3401), as amended by this Act.
					IFor-profit institutions
			101.Closing the GI Bill loophole and restoring the 85/15 rule for for-profit institutions
				(a)In generalSection 102(b) (20 U.S.C. 1002), as amended by section 4(b),  is further amended—
					(1)in paragraph (1)—
						(A)in subparagraph (D), by striking and after the semicolon; and
						(B)in subparagraph (E), by striking the period at the end and inserting ; and; and
						(C)by adding at the end the following:
							
								(F)meets the requirements of paragraph (2).;
						(2)by redesignating paragraph (2) as paragraph (3); and
					(3)by inserting after paragraph (1) the following:
						
							(2)Revenue sources
								(A)In generalIn order to qualify as a for-profit institution of higher education under this subsection, an
			 institution shall derive not less than 15 percent of the institution’s
			 revenues from sources other than Federal education assistance funds, as
			 calculated in accordance with subparagraphs (B) and (C).
								(B)Federal education assistance  fundsIn this paragraph, the term Federal education assistance funds means any Federal financial assistance provided, under this Act or any other Federal law, through
			 a grant, contract, subsidy, loan, guarantee, insurance, or other means to
			 an institution of higher education, including Federal financial assistance
			 that is
			 disbursed or delivered to an institution or on behalf of a student or to a
			 student to be used to attend the institution, except that such term shall
			 not include any monthly housing stipend provided under the Post-9/11
			 Veterans Educational Assistance Program under chapter 33 of title 38,
			 United States Code.
								(C)Implementation of non-Federal revenue requirementIn making calculations under subparagraph (A), an institution of higher education shall—
									(i)use the cash basis of accounting;
									(ii)consider as revenue only those funds generated by the institution from—
										(I)tuition, fees, and other institutional charges for students enrolled in programs eligible for
			 assistance under title IV;
										(II)activities conducted by the institution that are necessary for the education and training of the
			 institution’s students, if such activities are—
											(aa)conducted on campus or at a facility under the control of the institution;
											(bb)performed under the supervision of a member of the institution’s faculty; and
											(cc)required to be performed by all students in a specific educational program at the institution; and
											(III)a contractual arrangement with a Federal agency for the purpose of providing job training to
			 low-income individuals who are in need of such training;
										(iii)presume that any Federal education assistance funds that are disbursed or delivered to an
			 institution on behalf of a student or directly to a student will be used
			 to pay the student’s tuition, fees, or other institutional charges,
			 regardless of whether the institution credits such funds to the student’s
			 account or pays such funds directly to the student, except to the extent
			 that the student’s tuition, fees, or other institutional charges are
			 satisfied by—
										(I)grant funds provided by an outside source that—
											(aa)has no affiliation with the institution; and
											(bb)shares no employees, executives, or board members with the institution;
											(II)funds provided under a contractual arrangement with a Federal, State, or local government agency
			 for the purpose of providing job training to low-income individuals who
			 are in need of that training; or
										(III)institutional scholarships described in clause (v);
										(iv)include no loans made by an institution of higher education as revenue to the school, except for
			 payments made by students on such loans;
									(v)include a scholarship provided by the institution—
										(I)only if the scholarship is in the form of monetary aid based upon the academic achievements or
			 financial need of students, disbursed to qualified student recipients
			 during each fiscal year from an established restricted account; and
										(II)only to the extent that funds in that account represent designated funds, or income earned on such
			 funds, from an outside source that—
											(aa)has no affiliation with the institution; and
											(bb)shares no employees, executives, or board members with the institution; and
											(vi)exclude from revenues—
										(I)the amount of funds the institution received under part C of title IV, unless the institution used
			 those funds to pay a student’s institutional charges;
										(II)the amount of funds the institution received under subpart 4 of part A of title IV;
										(III)the amount of funds provided by the institution as matching funds for any Federal program;
										(IV)the amount of Federal education assistance funds provided to the institution to pay institutional
			 charges for a student that were refunded or returned; and
										(V)the amount charged for books, supplies, and equipment, unless the institution includes that amount
			 as tuition, fees, or other institutional charges.
										(D)Report to congressNot later than July 1, 2020, and by July 1 of each succeeding year, the Secretary shall submit to
			 the authorizing committees a report that contains, for each for-profit
			 institution of higher education that receives assistance under title IV
			 and as provided in the audited financial statements submitted to the
			 Secretary by each institution pursuant to the requirements of section
			 487(c)—
									(i)the amount and percentage of such institution’s revenues received from Federal education assistance
			 funds; and
									(ii)the amount and percentage of such institution’s revenues received from other sources..
					(b)Repeal of existing requirementsSection 487 (20 U.S.C. 1094) is amended—
					(1)in subsection (a)—
						(A)by striking paragraph (24);
						(B)by redesignating paragraphs (25) through (29) as paragraphs (24) through (28), respectively;
						(C)in paragraph (24)(A)(ii) (as redesignated by subparagraph (B)), by striking subsection (e) and inserting subsection (d); and
						(D)in paragraph (26) (as redesignated by subparagraph (B)), by striking subsection (h) and inserting subsection (g);
						(2)by striking subsection (d);
					(3)by redesignating subsections (e) through (j) as subsections (d) through (i), respectively;
					(4)in subsection (d) (as redesignated by paragraph (3)), by striking (a)(25) and inserting (a)(24);
					(5)in subsection (f)(1) (as redesignated by paragraph (3)), by striking subsection (e)(2) and inserting subsection (d)(2); and
					(6)in subsection (g)(1) (as redesignated by paragraph (3)), by striking subsection (a)(27) in the matter preceding subparagraph (A) and inserting subsection (a)(26).
					(c)Conforming amendmentsThe Act (20 U.S.C. 1001 et seq.) is amended—
					(1)in section 152 (20 U.S.C. 1019a)—
						(A)in subsection (a)(1)(A), by striking subsections (a)(27) and (h) of section 487 and inserting subsections (a)(26) and (g) of section 487; and
						(B)in subsection (b)(1)(B)(i)(I), by striking section 487(e) and inserting section 487(d);
						(2)in section 153(c)(3) (20 U.S.C. 1019b(c)(3)), by striking section 487(a)(25) each place the term appears and inserting section 487(a)(24);
					(3)in section 496(c)(3)(A) (20 U.S.C. 1099b(c)(3)(A)), by striking section 487(f) and inserting section 487(e); and
					(4)in section 498(k)(1) (20 U.S.C. 1099c(k)(1)), by striking section 487(f) and inserting section 487(e).
					102.Process for for-profit institutions to convert to nonprofit or public status
				(a)Conversion processPart B of title I (20 U.S.C. 1011 et seq.) is further amended by adding at the end the following:
					
						124.Process for for-profit institutions to convert to nonprofit or public status
							(a)Determination
								(1)In generalIn any case where the Secretary determines that a for-profit institution of higher education, as
			 defined in section 102(b),   meets
			 the applicable requirements of subsection (b), the Secretary shall approve
			 the
			 conversion of the institution of higher education to a nonprofit
			 or public institution of higher education for not more than a
			 5-year period.
								(2)Periodic reviewFor each for-profit institution that is converted under this section to a nonprofit or public
			 institution of
			 higher education, the Secretary shall—
									(A)review the determination not less than once every 5 years; and
									(B)at the conclusion of a review described in subparagraph (A)—
										(i)in a case where the Secretary determines the institution continues to meet the requirements of this
			 section, approve the institution’s status as a nonprofit institution of
			 higher education or public institution of higher education for an
			 additional period not to exceed 5 years; and
										(ii)in a case where the Secretary determines the institution no longer meets the requirements, classify
			 the institution as a for-profit institution.
										(b)RequirementsTo be eligible to convert to a nonprofit or public institution of higher education, a for-profit
			 institution
			 of higher education shall submit an application to the Secretary that
			 demonstrates that—
								(1)the institution, as of the date of the application, meets the definition of a nonprofit or public
			 institution of higher education;
								(2)the institution has not acquired any other institution of higher education (as defined in section
			 102), or a significant portion of the assets of such other institution,
			 for more than the value of such other institution or such assets,
			 respectively, as determined in accordance with subsection (d); and
								(3)in the case of an institution that has been acquired by another party, such institution is not
			 controlled by such party.
								(c)Transition periodA for-profit institution of higher education approved for conversion under subsection (a) shall be
			 subject to
			 any rules and regulations that apply to for-profit institutions of higher
			 education, as defined in section 102(b), for a minimum 5-year period after
			 conversion, which may be extended by the Secretary if the Secretary
			 identifies a reason for concern relating to the institution’s converted
			 status.
							(d)ValueThe term value, with respect to an acquisition under subsection (b)(2)—
								(1)includes the value of any ongoing relationship (including any contract, agreement, lease, or other
			 arrangement between the acquiring institution and the acquired
			 institution) between affiliates, as defined in section 180.905 of title 2,
			 Code of Federal Regulations, as in effect on the date of enactment of the PROTECT Students Act of 2019; and
								(2)may be demonstrated through—
									(A)third-party valuation;
									(B)independent financing of the acquisition based upon the assets acquired; or
									(C)full and open competition in the acquisition, as such term is defined in section 2.101(b) of title
			 48, Code of Federal Regulations, as in effect on the date of the enactment
			 of the PROTECT Students Act of 2019, of services or assets.
									(e)Publication
								(1)ApplicationBefore the Secretary may approve the conversion of an institution of higher education under
			 subsection (a), the Secretary shall publish the application of the
			 institution in the Federal Register with a notice and comment period of
			 not less than 60 days.
								(2)DeterminationThe Secretary shall publish each determination on an application for conversion under this section,
			 and the reasons for such determination, in the Federal Register.
								(f)Tax exempt statusIn carrying out this section, the Secretary may consider the nonprofit corporation status under
			 State law or the tax exempt status of an institution of higher education
			 under section 501(c)(3) of the Internal Revenue Code of 1986, but shall
			 not
			 use such statuses as the sole determining factor for approval under
			 subsection (a).
							(g)Public representation and marketing of nonprofit statusA for-profit institution of higher education that receives assistance under title IV  that is
			 seeking to
			 convert under this section shall not promote or market itself, in any
			 manner, as a nonprofit institution of higher
			 education until—
								(1)the Secretary has approved the conversion of the institution to a nonprofit institution under this
			 section;
								(2)the Commissioner of Internal Revenue has approved the institution as tax exempt for purposes of the
			 Internal Revenue Code of 1986 and the institution is an organization
			 described in clause (ii) or (vi) of section 170(b)(1)(A) of such Code; and
								(3)a nationally recognized accrediting agency or association recognized by the Secretary pursuant to
			 section
			 496 has approved the nonprofit status of the
			 institution..
				(b)Review and enforcement process
					(1)In generalSection 487(c)(1) of the Act (20 U.S.C. 1094(c)(1)) is amended—
						(A)by redesignating subparagraphs (B) through (I)	as subparagraphs (C) through (J), respectively; and
						(B)by inserting after subparagraph (A) the following:
							
								(B)(i)a requirement that an institution of higher education shall use the same qualified, independent
			 organization or person, in accordance with standards established by the
			 Comptroller General for the audit of governmental organizations, programs,
			 and functions, and as prescribed in regulations of the Secretary, for both
			 the financial and compliance audits required for a given year under
			 subparagraph (A);
									(ii)a requirement that the qualified, independent organization or person chosen to conduct the annual
			 financial and compliance audits under subparagraph (A) shall document, in 
			 the audit, any transactions or relationships that may conflict with an
			 institution’s status as a nonprofit institution of higher education or
			 public institution of higher education; and
									(iii)in accordance with section 489A, in any case where the Secretary determines, after providing an
			 institution with reasonable notice
			 and an opportunity for a hearing, that the institution is classified as a
			 public institution of higher education or a nonprofit institution for
			 purposes of this Act but is in violation of, or has failed to carry out,
			 any requirements relating to such nonprofit or public status in accordance
			 with paragraphs (13) and (15) of section 103 or section 124, a process
			 through which the Secretary may—
										(I)limit, suspend, or terminate the institution’s participation in any program under this title under
			 section 489A(b)(1);
										(II)impose a civil penalty under section 489A(c); or
										(III)take an emergency action under section 498A(d) against an institution.; 
						(2)Conforming amendmentsSection 487(i) (20 U.S.C. 1094(i)), as redesignated by section 101(b)(3), is further amended—
						(A)by striking subsection (c)(1)(D),; and
						(B)by
			 inserting or subsection (b)(1) or (c) of section 489A after of this section.
						103.For-Profit Education Oversight Coordination CommitteePart B of title I (20 U.S.C. 1011 et seq.), as amended by section 102, is further amended by adding
			 at the end the following:
				
					125.For-Profit Education Oversight Coordination Committee
						(a)DefinitionsIn this section:
							(1)Executive officerThe term executive officer, with respect to a for-profit institution that is a publicly traded corporation, means—
								(A)the president of such corporation;
								(B)a vice president of such corporation who is in charge of a principal business unit, division, or
			 function of such corporation, such as sales, administration, or finance;
			 or
								(C)any other officer or person who performs a policy-making function for such corporation.
								(2)Federal education assistance fundsThe term Federal education assistance funds has the meaning given the term in section 102(b)(2)(B).
							(3)For-profit institutionThe term for-profit institution—
								(A)means a for-profit institution of higher education as defined in section 102(b)(2); and
								(B)includes a former for-profit institution of higher education that has been approved for conversion 
			      under section 124
			 but is still in the transition period required under section 124(c).
								(4)Private education loanThe term private education loan—
								(A)means a loan provided by a private educational lender (as defined in section 140(a) of the Truth in
			 Lending Act (15 U.S.C. 1650(a))) that—
									(i)is not made, insured, or guaranteed under title IV;
									(ii)is issued expressly for postsecondary educational expenses to a borrower, regardless of whether the
			 loan is provided through the educational institution that the subject
			 student attends or directly to the borrower from the private educational
			 lender; and
									(iii)is not made, insured, or guaranteed under title VII or title VIII of the Public Health Service Act
			 (42 U.S.C. 292 et seq. and 296 et seq.); and
									(B)does not include an extension of credit under an open end consumer credit plan, a reverse mortgage
			 transaction, a residential mortgage transaction, or any other loan that is
			 secured by real property or a dwelling.
								(5)Recruiting and marketing activitiesThe term recruiting and marketing activities means the recruiting and marketing activities described in section 126(d)(2).
							(6)State approval agencyThe term State approval agency means any State agency that determines whether an institution of higher education is legally
			 authorized within such State to provide a program of education beyond
			 secondary education.
							(7)Veterans service organizationThe term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of
			 veterans under section 5902 of title 38, United States Code.
							(b)Establishment of committee
							(1)EstablishmentThere is established in the executive branch a committee to be known as the For-Profit Education Oversight Coordination Committee (referred to in this section as the Committee) and to be composed of the head (or the designee of such head) of each of the following Federal
			 entities:
								(A)The Department of Education.
								(B)The Bureau of Consumer Financial Protection.
								(C)The Department of Justice.
								(D)The Securities and Exchange Commission.
								(E)The Department of Defense.
								(F)The Department of Veterans Affairs.
								(G)The Federal Trade Commission.
								(H)The Department of Labor.
								(I)The Internal Revenue Service.
								(J)The enforcement unit of the Performance-Based Organization established under section 141(g).
								(K)At the discretion of the Chairperson of the Committee, any other relevant Federal agency or
			 department.
								(2)PurposesThe Committee shall have the following purposes:
								(A)Coordinate Federal oversight of for-profit institutions to—
									(i)improve enforcement of applicable Federal laws and regulations;
									(ii)increase accountability of for-profit institutions to students and taxpayers;
			 and
									(iii)ensure the promotion of quality education programs.
									(B)Coordinate Federal activities to protect students from unfair, deceptive, abusive, unethical,
			 fraudulent, or predatory practices, policies, or procedures of for-profit
			 institutions.
								(C)Encourage information sharing among agencies related to Federal investigations, audits, program
			 reviews, inquiries, complaints, financial statements, and other
			 information relevant to the oversight of for-profit institutions.
								(D)Develop binding memoranda of understanding that the Federal entities represented on the committee
			 will use regarding the sharing of information to exercise the oversight
			 described in this section.
								(E)Increase coordination and cooperation between Federal and State agencies, including State Attorneys
			 General and State approval agencies, with respect to improving oversight
			 and accountability of for-profit institutions.
								(F)Develop best practices and consistency among Federal and State agencies in the dissemination of
			 consumer information regarding for-profit institutions
			 to ensure that students, parents, and other stakeholders have easy access
			 to such information.
								(3)Membership
								(A)DesigneesFor any designee described in  paragraph (1), the head of the member entity shall appoint a
			 high-level official who exercises significant decision-making authority
			 for the oversight or investigatory activities and responsibilities related
			 to for-profit institutions of the respective member
			 entity.
								(B)ChairpersonThe Secretary of Education or the designee of such Secretary shall serve as the Chairperson of the
			 Committee.
								(C)Committee supportThe head of each entity described in paragraph (1) shall ensure appropriate staff and officials of
			 such entity are available to support the Committee-related work of such
			 entity.
								(c)Meetings
							(1)Committee meetingsThe members of the Committee shall meet regularly, but not less than once during each quarter of
			 each fiscal year, to carry out the purposes described in subsection
			 (b)(2).
							(2)Meetings with State agencies and stakeholdersThe Committee shall meet not less than once each fiscal year, and shall otherwise interact
			 regularly, with State Attorneys General, State approval agencies, veterans
			 service organizations, and consumer advocates to carry out the purposes
			 described in subsection (b)(2).
							(d)DirectorThe Chairperson shall appoint a full-time executive director to support the Committee and may
			 appoint and fix the pay
						of additional staff as the Chairperson considers
			 appropriate.
						(e)Report
							(1)In generalThe Committee shall submit a report each year to the authorizing committees and any other committee
			 of Congress that the Committee
			 determines appropriate.
							(2)Public accessThe report described in paragraph (1) shall be made available to the public in a manner that is
			 easily accessible to parents, students, and other stakeholders, in
			 accordance with the best practices developed under subsection (b)(2)(F).
							(3)Contents
								(A)In generalThe report shall include—
									(i)an accounting of any action (as defined in subparagraph (C)) taken by the Federal Government, any
			 member entity of the Committee, or a State—
										(I)to enforce Federal or State laws and regulations applicable to for-profit institutions;
										(II)to hold for-profit institutions accountable to students and taxpayers; and
										(III)to promote quality education programs;
										(ii)a summary of complaints against each for-profit institution received by any
			 member entity of the Committee;
									(iii)the data described in subparagraph (B) and any other data relevant to for-profit institutions that
			 the Committee determines appropriate; and
									(iv)recommendations of the Committee for such legislative and administrative actions as the Committee
			 determines are necessary to—
										(I)improve enforcement of applicable Federal laws;
										(II)increase accountability of for-profit institutions to students and taxpayers;
			 and
										(III)ensure the promotion of quality education programs.
										(B)Data
									(i)Industry-wide and institution-level dataThe report shall include data on all for-profit institutions, including the
			 following:
										(I)The following data, in the aggregate for all for-profit institutions and disaggregated for each
			 individual
			 for-profit institution:
											(aa)The total amount of Federal education assistance funds that for-profit institutions
			 received for the previous academic year, and the percentage of the total
			 amount of Federal education assistance funds provided to institutions of
			 higher
			 education (as defined in section 102) for such previous academic year that
			 reflects such total amount of Federal education assistance funds provided
			 to
			 for-profit institutions for such previous academic
			 year.
											(bb)The total amount of Federal education assistance funds that for-profit institutions
			 received for the previous academic year, disaggregated by  whether the
			 funds were provided—
												(AA)in the form of a loan under title IV;
												(BB)in the form of a grant under such title;
												(CC)under chapter 33 of title 38, United States Code;
												(DD)for tuition and expenses under section 2007 of title 10, United States Code;
												(EE)under section 1784a of title 10, United States Code; and
												(FF)in a manner not described in subitems (AA) through (EE).
												(cc)The percentage of the total amount of Federal education assistance funds provided to institutions
			 of
			 higher education (as defined in section 102) for such previous academic
			 year for each of the programs described in subitems (AA) through (EE) of
			 item (bb) that reflects such total amount of Federal education assistance
			 funds provided to for-profit institutions for such previous
			 academic year for each of such programs.
											(dd)Expenses by classification, including separate classifications for—
												(AA)pre-enrollment recruiting and marketing activities;
												(BB)student instruction; and
												(CC)student support services.
												(ee)Net income and other changes in equity.
											(ff)Executive compensation for the 10 highest-paid for-profit institution executives.
											(gg)The average retention and graduation rates for students pursuing a certificate or a degree at
			 for-profit institutions.
											(hh)The average cohort default rate (as defined in section 435(m)).
											(ii)With respect to all careers requiring the passage of a licensing examination, and disaggregated by
			 each such career—
												(AA)the average passage rate of individuals who attended a for-profit institution taking
			 such examination to pursue such a career;
												(BB)the average passage rate of all individuals taking such exam to pursue such a career; and
												(CC)the percentage of all individuals taking such exam who attended a for-profit institution.
												(jj)Information regarding the use of private education loans at for-profit institutions that includes—
												(AA)an estimate of the total number of such loans; and
												(BB)information on the average debt, default rate, and interest rate of such loans.
												(II)The financial composite scores, in accordance with section 498, for each for-profit institution,
			 the name and dollar amount of any letters of credit required under subpart
			 L of part 668 of title 34, Code of Federal Regulations (or any successor
			 regulation), and the name of each institution placed under the
			 heightened
			 cash monitoring payment method, as established under section 668.162(d) of
			 title 34, Code of Federal Regulations (or any successor regulation).
										(ii)Data on corporations
										(I)In generalThe report shall include data on for-profit institutions that are publicly
			 traded corporations, consisting of information on—
											(aa)any pre-tax profit of such for-profit institutions—
												(AA)reported as a total amount and as the average percentage of revenue for all such for-profit
			 institutions; and
												(BB)reported as a total amount and as the average percentage of revenue for each such for-profit
			 institution;
												(bb)spending on pre-enrollment recruiting and marketing activities, student instruction, and student
			 support services, and for each of the 3 categories separately reported—
												(AA)as a total amount and the average percentage of revenue for all such for-profit institutions; and
												(BB)for each such for-profit institution;
												(cc)total compensation packages of the executive officers of each such for-profit institution;
											(dd)a list of institutional loan programs offered by each such for-profit institution that includes
			 information on the default and interest rates of
			 such programs; and
											(ee)the data described in subclauses (II) and (III).
											(II)Disaggregated by ownershipThe report shall include data on for-profit institutions that are corporations, disaggregated by
			 corporate or parent entity, brand
			 name, and campus, consisting of—
											(aa)the total cost of attendance for each program at each such for-profit institution;
											(bb)total enrollment, disaggregated by—
												(AA)individuals enrolled in programs taken exclusively online;
												(BB)individuals enrolled in programs that are exclusively in person; and
												(CC)individuals enrolled in programs that are a mix of online and in person;
												(cc)the retention and graduation rates for students pursuing a degree at such for-profit institutions,
			 including the number of students who enroll each
			 year and withdraw in less than one year;
											(dd)the percentage of students enrolled in such for-profit institutions who
			 complete a program of such an institution within—
												(AA)the standard period of completion for such program; and
												(BB)a period that is 150 percent of such standard period of completion;
												(ee)the average cohort default rate, as defined in section 435(m), for such for-profit institutions,
			 and an annual list of cohort default rates (as so
			 defined) for all for-profit institutions;
											(ff)the median educational debt incurred by students who complete a program at such a for-profit
			 institution of higher education;
											(gg)the median educational debt incurred by students who start but do not complete a program at such a
			 for-profit institution of higher education;
											(hh)the job placement rate for students who complete a program at such a for-profit institution of
			 higher education and the type of employment obtained by such students;
											(ii)for careers requiring the passage of a licensing examination, the rate of individuals who attended
			 such a for-profit institution and passed such an
			 examination; and
											(jj)the number of complaints from students enrolled in such for-profit institutions
			 that have been submitted to any member entity of the Committee.
											(III)Department of Defense and Veterans Affairs assistance
											(aa)In generalTo the extent practicable, the report shall provide information on the data described in subclause
			 (II) for individuals who pay for the costs of attending a 
			 for-profit institution of higher education that is a corporation by using
			 Federal education
			 assistance
			 provided under—
												(AA)chapter 33 of title 38, United States Code;
												(BB)section 2007 of title 10, United States Code; and
												(CC)section 1784a of title 10, United States Code.
												(bb)RevenueThe report shall provide information on the revenue of such for-profit institutions
			 that is derived from the Federal
			 education assistance described in item (aa).
											(iii)Comparison dataThe report shall provide information comparing, in the aggregate and disaggregated by State, each
			 of the data elements described in clause
			 (ii) for for-profit
			 institutions that are publicly traded corporations, for-profit
			 institutions
			 that are not owned or operated by a publicly traded company, nonprofit
			 institutions, and public institutions.
									(iv)Information regarding ownership interestsThe report shall, for each for-profit institution of higher education that is not a publicly traded
			 corporation, report the name of any individual,
			 partnership, or corporation that holds an ownership interest of 5 percent
			 or greater of the for-profit institution of higher education.
									(C)Accounting of any actionFor the purposes of subparagraph (A)(i), the term any action shall include—
									(i)a complaint filed by a Federal or State agency in a local, State, Federal, or Tribal court;
									(ii)an administrative proceeding by a Federal or State agency involving noncompliance of any applicable
			 law or regulation;
									(iii)any other review, audit, or administrative process by any Federal or State agency that results in a
			 penalty, suspension, or termination from any Federal or State program; or
									(iv)a negative or adverse action taken by an accrediting agency or association recognized by the
			 Secretary
			 pursuant to section
			 496 with respect
			 to an approved institution or program.
									(f)For-Profit college warning list for parents and students
							(1)In generalEach academic year, the Committee shall publish a list to be known as the For-Profit College Warning List for Parents and Students to be comprised of for-profit institutions—
								(A)that have engaged in illegal activity during the previous academic year as determined by a Federal
			 or State court;
								(B)that have entered into a settlement with a Federal or State entity resulting in a
			 monetary payment;
								(C)that have had any higher education program limited, withdrawn, or suspended by an  external entity
			 (such as a Federal or State entity or an accrediting
			 agency or association recognized by the Secretary pursuant to section
			 496); and
								(D)for which the Committee has sufficient evidence of widespread or systemic unfair, deceptive,
			 abusive, unethical, fraudulent, or predatory practices, policies, or
			 procedures that pose a threat to the academic success, financial security,
			 or general best interest of students.
								(2)DeterminationsIn making a determination pursuant to paragraph (1)(D), the Committee may consider evidence that
			 includes the following:
								(A)Any consumer complaint collected by any member entity of the Committee.
								(B)Any complaint filed by a Federal or State entity in a Federal, State, local, or Tribal court.
								(C)Any administrative proceeding by a Federal or State entity involving noncompliance of any
			 applicable law or regulation.
								(D)Any other review, audit, or administrative process by any Federal or State entity that results in a
			 penalty, suspension, or termination from any Federal or State program.
								(E)Data or information submitted by a for-profit institution to any accrediting
			 agency or association recognized by the Secretary pursuant to
			 section 496 or the findings or adverse actions of any such accrediting
			 agency or association.
								(F)Information submitted by a for-profit institution to any member entity of the
			 Committee.
								(G)Any other evidence that the Committee determines relevant in making such determination.
								(3)PublicationNot later than July 1 of each fiscal year, the Committee shall publish the list under paragraph (1)
			 prominently and in a manner that is easily accessible to parents,
			 students, and other stakeholders, in accordance with any best practices
			 developed under subsection (b)(2)(F)..
			IIStudent and borrower protections
			201.Gainful employment programs
				(a)In generalSection 102 (20 U.S.C. 1002), as amended by sections 4(b) and  101, is further	amended—
					(1)in subsection (b)(1)(A)—
						(A)by striking clause (ii);
						(B)by striking (i) provides and inserting provides; and
						(C)by striking recognized occupation; or and inserting recognized occupation, as described in subsection (e);;
						(2)in subsection (c)(1)(A), by inserting , as described in subsection (e) after recognized occupation; and
					(3)by adding at the end the following:
						
							(e)Gainful employment in a recognized occupation
								(1)DefinitionsIn this subsection:
									(A)Debt-to-earnings ratesThe term debt-to-earnings rates means the discretionary income rate and the annual earnings rate, as determined under the gainful
			 employment rules.
									(B)Eligible training programThe term eligible training program means a program of training that—
										(i)in order to qualify for assistance under title IV, is required under subsection (b)(1)(A)(i) or
			 (c)(1)(A), or section 101(b)(1), to satisfy the gainful employment
			 requirements of this subsection; and
										(ii)is offered by an institution eligible to receive assistance under such title.
										(C)Gainful employment rulesThe term gainful employment rules means the rules issued under subpart Q of title 34, Code of Federal Regulations, as published on
			 October 31, 2014, relating to gainful employment in a recognized
			 occupation.
									(2)In generalAn eligible training program prepares students for gainful employment in a recognized occupation if
			 the eligible training program complies with all requirements of the
			 gainful employment rules (including any modifications made by this
			 subsection), including—
									(A)the provisions relating to the calculation of debt-to-earnings rates for the eligible training
			 program, using actual annual earnings data of students who completed the
			 eligible training program;
									(B)the provisions relating to the determination of outcomes for an eligible training program based on
			 the debt-to-earnings rates, including whether an eligible training program
			 is a passing, failing, or zone program;
									(C)the provisions relating to the associated consequences for an eligible training program that is not
			 passing the debt-to-earnings rates, including a student warning and
			 ultimate loss of eligibility for assistance under title IV;
									(D)the requirements relating to disclosure, reporting, and certification; and
									(E)the calculation of completion rates, withdrawal rates, repayment rates, program cohort default
			 rates, and median loan debt for the eligible training program.
									(3)Annual calculations and verificationsThe Secretary shall carry out all of the following:
									(A)On an annual calendar year basis (notwithstanding section 668.403(c)(5) of the gainful employment
			 rules) and for each eligible training program, calculate for each award
			 year both of the debt-to-earnings rates for the eligible training program,
			 issue a notice of determination, and enforce restrictions based on those
			 determinations. In order to carry out the preceding sentence, the
			 Secretary shall—
										(i)create a list of students who completed the eligible training program during the cohort period
			 identified by the Secretary;
										(ii)provide the list to the institution offering the eligible training program and allow the
			 institution a 45-day period beginning the day after the date that the
			 Secretary provides the list to the institution, to submit any corrections
			 to the list;
										(iii)after resolving any corrections, provide the institution with the final list and submit the final
			 list of students who completed the eligible training program to the Social
			 Security Administration, the Internal Revenue Service, or any other 
			 Federal agency that administers a database that contains earnings
			 information
			 that can be matched to the individuals named in the final list, and
			 retrieve the mean and median annual earnings
			 of students on the lists, in aggregate and not in individual form, within
			 10 business days after submission;
										(iv)calculate and send the debt-to-earnings rates to the institution offering the eligible training
			 program and allow the institution a 45-day period, beginning after the
			 date the Secretary notifies an institution of the debt-to-earnings rates,
			 to challenge the accuracy of information used to calculate the eligible
			 training program’s median loan debt;
										(v)subject to the resolution of any challenge, issue a notice of determination informing the
			 institution—
											(I)of the final debt-to-earnings rates of each eligible training program to the institution offering
			 the program;
											(II)of the final determination regarding whether the program is a passing, failing, or zone program, or
			 is ineligible, and the consequences of that determination;
											(III)whether the program could become ineligible based on its final debt-to-earnings rates for the next
			 award year;
											(IV)whether the institution is required to provide warnings to enrolled students and prospective
			 students; and
											(V)if the program is determined to be a failing or zone program due to the final debt-to-earnings
			 rates, how the program may make an alternate earnings appeal, in
			 accordance with paragraph (4);
											(vi)with respect to an institution that receives a notification from the Secretary under clause
			 (v)(III) and that does not submit an intent to appeal in accordance with
			 paragraph (4) or for which the appeal is denied, require the institution,
			 not later than 30 days after receiving the notification of the
			 determination or denial, to—
											(I)issue warnings to enrolled students and prospective students; and
											(II)update the disclosure template, as required by the gainful employment rules, as  modified by
			 paragraph (5); and
											(vii)enforce restrictions whereby—
											(I)an institution may not disburse program funds under title IV to students enrolled in an ineligible
			 program; and
											(II)an institution may not seek to reestablish the eligibility of a failing or zone program that it
			 discontinued voluntarily, reestablish the eligibility of a program that is
			 ineligible under the debt-to-earnings rates, or establish the eligibility
			 of a program that is substantially similar to the discontinued or
			 ineligible program, until 3 years following the date specified in the
			 notice of determination informing the institution of the program’s
			 ineligibility or the date the institution discontinued the failing or zone
			 program; and
											(B)develop processes to verify, on  an annual calendar year basis,  that—
										(i)required warnings under the gainful employment rules are delivered to enrolled students and
			 prospective students and are published on the eligible training program’s
			 disclosure template, in accordance with subparagraph (A)(vii); and
										(ii)each eligible training program is publishing the disclosure template on the website of the eligible
			 training program, as required by the gainful employment rules, as modified
			 by paragraph (5).
										(4)Alternate earnings appeals processThe Secretary shall establish and enforce an appeals process for any institution of higher
			 education that wish to file an alternate earnings appeal for an eligible
			 training program that is a failing or zone program under the
			 debt-to-earnings rates. The appeals process shall be carried out in
			 accordance with the gainful employment rules, except that the appeals
			 process shall also—
									(A)allow an institution to file an alternate earnings appeal, in accordance with the gainful
			 employment rules, to request the recalculation of a gainful employment
			 program’s most recent final debt-to-earnings rates issued by the
			 Secretary, except that—
										(i)any institution that elects to submit alternate earnings from an institutional survey shall, in
			 addition to the other requirements in the gainful employment rules—
											(I)include a test for non-response bias;
											(II)allow for an exception to issues of bias due to sample sizes below 10; and
											(III)subject the institutional survey instrument and survey responses to an audit by the Inspector
			 General of the Department; and
											(ii)the Inspector General of the Department shall—
											(I)audit the institutional survey instrument, and the survey responses, submitted by an institution
			 under clause (i); and
											(II)furnish data showing the Inspector General verified the accuracy of student survey responses; and
											(B)require the Secretary to accept the alternate earnings estimate from an institutional survey if the
			 test for non-response bias includes a response rate that guarantees that
			 the lower bound of the 95 percent confidence interval of the alternate
			 earnings estimate is at or above the earnings level retrieved from the
			 Social Security Administration, the Internal Revenue Service, or any other
			 Federal agency with a database containing individual-level earnings data.
									(5)Gainful employment disclosure requirementsNotwithstanding section 668.412(a) of the gainful employment rules, the Secretary
			 shall include in the disclosure template all the
			 information listed in paragraphs (1) through (16) of  section 668.412(a)
			 of the gainful employment rules, unless the Secretary—
									(A)determines that consumer testing supports the noninclusion of the information listed in any such
			 paragraph; and
									(B)publishes the Secretary's determination, and the consumer testing supporting the determination, on
			 the public website of the Department.
									(6)Role of Social Security Administration, the Internal Revenue Service,	and other Federal agenciesThe Commissioner of Social Security, the Commissioner of Internal Revenue, and the head of any
			 other Federal agency
			 that administers the database of individual-level earnings data shall, in
			 coordination with the Secretary, timely
			 provide the Secretary with the earnings information as required in
			 accordance with paragraph (3)(A)(iii) and the gainful employment rules..
					(b)Conforming amendmentSection 101(b)(1) (20 U.S.C. 1001(b)(1)) is amended by inserting , as described in section 102(e), after recognized occupation.
				(c)Effective dateNotwithstanding section 3, this section shall take effect on the date of enactment of this Act.
				202.Prohibition on institutions limiting student legal action
				(a)Enforcement of arbitration agreements
					(1)In generalChapter 1 of title 9, United States Code, (relating to the enforcement of arbitration
			 agreements) shall not apply to an enrollment agreement made between a
			 student and an institution of higher education.
					(2)DefinitionIn this section, the term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002), as amended by section 101 of this Act.
					(b)Prohibition on limitations on ability of students To pursue claims against certain institutions of
			 higher educationSection 487(a) (20 U.S.C. 1094(a)), as amended by section 101, is further amended by adding at the
			 end the following:
					
						(29)The institution will not require any student to agree to, and will not enforce, any limitation or
			 restriction (including a limitation or restriction on any available choice
			 of applicable law, a jury trial, or venue) on the ability of a student to
			 pursue a claim, individually or with others, against an institution in
			 court..
				(c)Effective dateNotwithstanding section 3, this section shall take effect on the date of enactment of this Act.
				203.Enforcement unit established in the Office of Federal Student AidSection 141 (20 U.S.C. 1018) is amended—
				(1)by redesignating subsections (g) through (i) as subsections (h) through (j), respectively; and
				(2)by inserting after subsection (f) the following:
					
						(g)Enforcement unit
							(1)In generalThe Chief Operating Officer, in consultation with the Secretary, shall establish an enforcement
			 unit within the PBO (referred to in this section as the enforcement unit).
							(2)Appointment
								(A)Chief enforcement officerThe Chief Operating Officer, in consultation with the Secretary, shall appoint a Chief Enforcement
			 Officer as a senior manager, in accordance with subsection (e), to
			 perform the functions described in this subsection. The Chief
			 Enforcement Officer shall report solely and directly to the Chief
			 Operating Officer.
								(B)BonusNotwithstanding subsection (e), the Chief Enforcement Officer may receive a bonus, separately
			 determined from the methodology which applies to the calculation of
			 bonuses for other senior managers, based upon the Chief Operating
			 Officer’s evaluation of the Chief Enforcement Officer’s performance in
			 relation to the goals set forth in a performance agreement related to the
			 specific duties of the enforcement unit.
								(3)DutiesThe enforcement unit shall—
								(A)receive, process, and analyze allegations and complaints regarding the potential violation of
			 Federal or State law (including civil and criminal law) or other unfair,
			 deceptive, or abusive acts or practices, by institutions of higher
			 education, third party servicers that contract with such institutions,
			 and third party contractors;
								(B)investigate and coordinate investigations of potential or actual misconduct of institutions of
			 higher
			 education, third party servicers that contract with such institutions,
			 and third party contractors; and
								(C)enforce compliance with laws governing Federal student financial assistance programs under title
			 IV, including through the use of an emergency action in accordance to
			 section 489A, the limitation, suspension, or termination of the
			 participation of an eligible institution in a
			 program under title IV, or the imposition of a civil penalty in accordance
			 with section 489A.
								(4)Coordination and staffingThe enforcement unit shall—
								(A)coordinate with relevant Federal and State agencies and oversight bodies, including the For-Profit
			 Education Oversight Coordination Committee established under section 125;
			 and
								(B)hire staff, (including by appointing not more than 10 individuals in positions of  excepted
			 service, as described in 
			 subsection (h)(3)) with such expertise as is necessary to
			 conduct investigations, respond to allegations
			 and complaints, and enforce compliance with laws governing Federal student
			 financial assistance programs under title IV.
								(5)Divisions
								(A)In GeneralThe enforcement unit shall have separate divisions with the following focus areas:
									(i)An investigations division to investigate potential or actual misconduct at institutions of higher
			 education, third party servicers that contract with such institutions,
			 and third party contractors.
									(ii)A division focused on evaluating the claims of borrowers who assert a defense to repayment of
			 Federal student loans, or groups of borrowers who qualify to assert such a
			 defense to repayment, under section 455(h).
									(iii)A division focused on oversight of the Jeanne Clery Disclosure of Campus Security Policy and Campus
			 Crime Statistics Act, the reporting of crime and fire statistics by
			 institutions of higher education, and the oversight and enforcement  of
			 section 120 (relating to drug and alcohol abuse prevention).
									(iv)A division to administer the Secretary’s authority to fine, limit, suspend, terminate, or take
			 action against institutions of higher
			 education, third party servicers that contract with such institutions,
			 and third party contractors, participating in the Federal student
			 financial assistance programs under
			 title IV.
									(v)A division that administers a program of compliance monitoring and oversight of institutions of
			 higher
			 education, third party servicers that contract with such institutions,
			 and third party contractors, including systems
			 and procedures to support the eligibility, certification, and oversight of
			 program participants, for all institutions of higher education
			 participating in the Federal student financial assistance programs under
			 title IV.
									(vi)Any other division that the Chief Enforcement Officer, in coordination with the Chief Operating
			 Officer and the Secretary, determines is necessary.
									(B)ReportingThe staff of each division described in subparagraph (A) shall report to the Chief
			 Enforcement Officer.
								(6)Actions recommendedThe Chief Enforcement Officer may recommend, as appropriate to the particular circumstance, that
			 the Chief Operating Officer—
								(A)terminate, suspend, or limit an institution of higher education, a
			 third party servicer that contracts with such institution, or a third
			 party contractor, from
			 participation in one or more programs under
			 title IV
			 (in accordance with section 489A), or
			 provisionally certify such participation (in accordance to section
			 498(h));
								(B)impose a civil penalty in accordance with section 489A;
								(C)make a recommendation to the Secretary about whether to approve or deny the claims of borrowers,
			 including groups of borrowers, who assert a defense to repayment in
			 accordance with section 455(h); or
								(D)carry out any other enforcement activity applicable to the Department under section 489A.
								(7)DefinitionsIn this subsection—
								(A)the term institution of higher education has the meaning given that term in section 102; and
								(B)the term third party servicer has the meaning given that term in section 481(c).
								.
				204.Establishment and maintenance of complaint resolution and tracking systemTitle I (20 U.S.C. 1001 et seq.) is amended by adding at the end the following new part:
				
					FComplaint tracking system
						161.Complaint tracking system
							(a)In General
								(1)In generalThe Secretary shall maintain a complaint tracking system that includes a single, toll-free
			 telephone number and a website to facilitate the centralized collection
			 of, monitoring of, and response to complaints and reports (including
			 evidence, as available) of suspicious activity (such as unfair, deceptive,
			 or abusive acts or practices) regarding—
									(A)Federal student financial aid and the servicing of postsecondary education loans by loan servicers;
									(B)educational practices and services of institutions of higher education; and
									(C)the recruiting and marketing practices of institutions of higher education.
									(2)DefinitionsIn this section—
									(A)the term institution of higher education has the meaning given that term in section 102; and
									(B)the term recruiting and marketing activities means activities described in section 126(d)(2) (as added by section 301 of the Preventing Risky Operations from Threatening the Education and Career Trajectories of Students Act
			 of 2019).
									(b)ComplaintsComplaints and reports of suspicious activity submitted to the tracking system by students,
			 borrowers of student loans, staff, or the general public—
								(1)may remain anonymous, if the complainant so chooses; and
								(2)may describe problems that are systematic in nature and not associated with a particular student.
								(c)Establishment of complaint tracking officeThe Secretary shall establish within the Department an office whose functions shall include
			 establishing and administering the complaint tracking system, and
			 widely disseminating information about the complaint tracking system,
			 established under this subsection. The Secretary shall—
								(1)to the extent necessary, combine and consolidate the other offices and functions of the Department
			 to ensure that the office established under this subsection is the single
			 point of contact for students and borrowers with complaints or reports of
			 suspicious activity regarding Federal student financial aid, student loan
			 servicers, educational practices and services of institutions of higher
			 education, and recruiting and marketing activities of institutions of
			 higher education; and
								(2)to the extent practicable, ensure that the office established under this subsection will work with
			 the Student Loan Ombudsman appointed in accordance with section 141(f) and
			 the Student Loan Ombudsman of the Bureau of Consumer Financial Protection
			 to
			 assist borrowers of Federal student loans that submit complaints or
			 reports of suspicious activity to the complaint tracking system.
								(d)Handling of complaints
								(1)Timely response to complaintsThe Secretary shall establish, in consultation with the heads of appropriate agencies (including
			 the Director of the Bureau of Consumer Financial Protection), reasonable
			 procedures to provide a response to complainants not more than 90 days
			 after receiving a complaint in the complaint tracking system, in writing
			 where
			 appropriate.  Each response shall include a description of—
									(A)the steps that have been taken by the Secretary in response to the complaint or report of
			 suspicious activity;
									(B)any responses received by the Secretary from the institution of higher education or from a
			 servicer; and
									(C)any additional actions that the Secretary has taken, or plans to take, in response to the complaint
			 or report of suspicious activity.
									(2)Timely response to secretary by institution of higher education or loan servicerIf the Secretary determines that it is necessary, the Secretary shall notify an institution of
			 higher education or loan servicer that is the subject of a complaint or
			 report
			 of
			 suspicious activity through the complaint tracking system under this
			 subsection regarding the complaint or report and directly address and
			 resolve the complaint or report in the system. Not later than 60 days
			 after receiving such notice, such institution or loan servicer shall
			 provide a
			 response to
			 the Secretary concerning the complaint or report, including—
									(A)the steps that have been taken by the institution or loan servicer to respond to the complaint or
			 report;
									(B)all responses received by the institution or loan servicer from the complainant; and
									(C)any additional actions that the institution or loan servicer has taken, or plans to take, in
			 response to
			 the
			 complaint or report.
									(3)Further investigationThe Secretary may, in the event that the complaint is not adequately resolved or addressed by the
			 responses of the institution of higher education or loan servicer under
			 paragraph (2),
			 ask additional questions of such institution or loan servicer or seek
			 additional
			 information from or action by the institution or loan servicer.
								(4)Provision of information
									(A)In generalAn institution of higher education or loan servicer shall, in a timely manner, comply with a
			 request by
			 the
			 Secretary for information in the control or possession of such institution
			 or loan servicer
			 concerning a complaint or report of suspicious activity received by the
			 Secretary under this subsection, including supporting written
			 documentation, subject to subparagraph  (B).
									(B)ExceptionsAn institution of higher education or loan servicer shall not be required to make available under
			 this
			 subsection—
										(i)any nonpublic or confidential information, including any confidential commercial information;
										(ii)any information collected by the institution for the purpose of preventing fraud or detecting or
			 making any report regarding other unlawful or potentially unlawful
			 conduct; or
										(iii)any information required to be kept confidential by any other provision of law.
										(5)ComplianceAn institution of higher education or loan servicer shall comply with the requirements to provide
			 responses and
			 information, in accordance with this subsection, as a condition of
			 receiving funds under title IV or as a condition of the contract with the
			 Department, as applicable.
								(e)Transparency
								(1)Collecting and sharing information with Federal, State, and nationally recognized accrediting
			 agenciesIn accordance with section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly
			 referred to as the Family Educational Rights and Privacy Act of 1974) and other laws, the Secretary shall coordinate with the heads of relevant Federal or State
			 agencies or entities, and nationally recognized accrediting agencies or
			 associations recognized by the Secretary pursuant to section
			 496 to—
									(A)collect any complaints and reports of suspicious activity described in subsection (a)(1) from such
			 agencies, entities, or associations; and
									(B)route complaints and reports received by the complaint tracking system under this section and
			 complaints and reports collected in accordance with subparagraph (A) to
			 the
			 Department, the Department of Justice, the Department of Defense, the
			 Department of Veterans Affairs, the Federal Trade Commission Consumer
			 Sentinel Network, the Bureau of Consumer Financial Protection, any
			 equivalent State agency, or the relevant nationally recognized accrediting
			 agency or association.
									(2)Interaction with existing complaint systemsTo the extent practicable, all procedures established under this section, and all coordination
			 carried out under paragraph (1), shall be established and carried out
			 in
			 accordance with the complaint tracking systems established under Executive
			 Order 13607 (77 Fed. Reg. 25861; relating to establishing principles of
			 excellence for educational institutions serving servicemembers, veterans,
			 spouses, and other family members).
								(3)Public information
									(A)In generalThe Secretary shall, on an annual basis, publish on the website of the Department information on
			 the complaints and reports of suspicious activity received for each
			 institution of higher education or loan servicer under this subsection,
			 including—
										(i)the number of complaints and reports received;
										(ii)the types of complaints and reports received; and
										(iii)where applicable, information about the resolution of the complaints and reports.
										(B)Data privacyIn carrying out subparagraph (A), the Secretary shall—
										(i)comply with applicable data privacy laws and regulations; and
										(ii)ensure that personally identifiable information is not shared.
										(4)ReportsEach year, the Secretary shall prepare and submit to Congress a report describing—
									(A)the types and nature of complaints or reports the Secretary has received under this section;
									(B)the extent to which complainants are receiving adequate resolution pursuant to this section;
									(C)whether particular types of complaints or reports are more common in a given sector of institutions
			 of higher education or with particular loan servicers;
									(D)any legislative recommendations that the Secretary determines are necessary to better assist
			 students and families regarding the activities described in  subsection
			 (a)(1); and
									(E)the institutions of higher education and loan servicers with the highest volume of complaints and
			 reports, as
			 determined by the Secretary..
			205.Borrower defense to repaymentSection 455(h) (20 U.S.C. 1087e) is amended to read as
			 follows:
				
					(h)Borrower defenses
						(1)Application
							(A)In GeneralA borrower of a loan under this part or part B may submit an application to the Secretary claiming
			 a defense to
			 repayment of the loan (as described in paragraph (7)) (referred to in this
			 subsection as a borrower defense), at any
			 time and regardless of the current payment status of the loan. The
			 application shall—
								(i)certify that the borrower received the proceeds of a loan or loans issued under this part or part B
			 to attend an eligible institution of higher education;
								(ii)provide evidence that supports the borrower defense;
								(iii)indicate whether the borrower has made a claim with respect to the information underlying the
			 borrower defense with any third party, such as the holder of a performance
			 bond or a tuition recovery program, and, if so, the amount of any payment
			 received by the borrower or credited to the borrower’s loan obligation;
			 and
								(iv)provide any other information or supporting documentation reasonably requested by the Secretary.
								(B)Borrower defense for a group
								(i)In general
									(I)Group defenseThe Secretary may initiate and carry out a process to determine whether a group of borrowers,
			 identified by the
			 Secretary, has a borrower defense.
									(II)Identification of groupThe Secretary may—
										(aa)identify members of such a group from individually filed applications
			 submitted under subparagraph (A); or
										(bb)if the Secretary determines that there are common facts and claims that apply to borrowers who have
			 not filed an application under subparagraph (A), identify such
			 members based on
			 information in the possession of the Secretary.
										(III)RepresentativeIn the case of a group identified by the Secretary under this clause, the Secretary shall designate
			 a Department official to
present the group’s claim in the process described under paragraph (2).
									(ii)Application for a groupA State attorney general or nonprofit legal assistance	organization that represents borrowers may
			 submit an application described in subparagraph (A) on behalf of a group
			 of borrowers whose claims are similar or identical, without
			 requiring an application from each individual borrower in that group or
			 class.
								(iii)Notification
									(I)Upon initiation of the process	under clause (i) or receipt of an application under clause (ii),
			 the Secretary shall provide the borrowers who may be members of a group
			 borrower defense claim with a written notice of such initiation or
			 receipt, as the case may be, and an option to opt out of the
			 proceeding under this subsection for that group.
									(II)Upon receipt of an application on behalf of a group of borrowers under clause (ii),
			 the Secretary shall provide the entity submitting that application with a
			 written determination,
			 not later than 120 days after receipt of the application, stating—
										(aa)whether the Secretary will forgo the review of claims for individual borrowers	and instead will
			 review the claims for the group described in that application (or for a
			 subset of borrowers in that group, if applicable);
										(bb)if the Secretary determines not to evaluate the application for that group (or not to evaluate the
			 application for all the requested members of that group), the reasons
			 for the determination; and
										(cc)that the Secretary may reconsider the determination in item (bb) if presented with new evidence
			 that would
			 allow for the consideration of claims for the group described in
			 the application.
										(iv)ReliefIf the Secretary approves a group application for relief under this subsection, all borrowers in
			 the group who have not affirmatively opted out are entitled to relief,
			 regardless of whether an individual borrower filed an application.
								(2)Process
							(A)In GeneralUpon receipt of an application from an individual borrower or upon receipt of an application from a
			 group of
			 borrowers or initiation of a claim on behalf of a group of borrowers, as
			 described in paragraph (1)(B), 	   the Secretary shall
			 carry out the following activities:
								(i)With regard to the borrower's payment status (including each borrower in such group who does not
			 opt out under paragraph (1)(B)(iii)(I)), the Secretary shall—
									(I)grant an administrative forbearance without requiring documentation from the borrower, including a
			 forbearance for any  period necessary for the Secretary to determine the
			 borrower's eligibility for discharge;
									(II)notify the borrower of the option to decline that forbearance and continue making payments on the
			 loan;
									(III)provide the borrower with information about the availability of an income-based repayment plan; and
									(IV)if the borrower’s loan is in default—
										(aa)suspend collection activity on the loan, including any garnishments or offsets,  until a decision
			 on
			 the borrower’s claim is issued;
										(bb)notify the borrower of the suspension of collection activity;
										(cc)notify the borrower that if the Secretary determines the borrower does not qualify for a discharge
			 of the loan, collection activity will resume unless the borrower chooses
			 to make payments under any repayment plan, including income-based
			 repayment described under section
			 493C; and
										(dd)notify the borrower that if the Secretary determines the borrower does not qualify for a discharge
			 of the loan, and if the borrower makes payments under any repayment plan,
			 including an
			 income-based repayment, as described
			 in item (cc), the Secretary shall submit a report to the consumer
			 reporting agencies to which the Secretary previously made adverse credit
			 reports with regard to the borrower’s loan under this part or part B to
			 remove the borrower's record of default and the Secretary shall refund any
			 collection
			 costs paid by the borrower subsequent to the borrower submitting an
			 application
			 under paragraph (1), but prior to the suspension of the collection
			 activity, as described in item (aa).
										(ii)With regard to the fact-finding process, the Secretary shall designate a Department official (which
			 shall not be an
			 official designated under paragraph (1)(B)(i)(III) and
			 shall be a staff member in the enforcement unit, in accordance with
			 section
			 141(g)) to—
									(I)notify the institution of higher education of the borrower defense application or the initiation of
			 the borrower defense claim;
									(II)determine whether the borrower has established a borrower
			 defense, which shall include—
										(aa)consideration of   evidence or argument presented by the borrower; and
										(bb)consideration of additional information, including—
											(AA)Department records;
											(BB)any response or submission from the institution; and
											(CC)any additional information; and
											(III)upon the borrower’s reasonable request, identify and provide to the borrower any records the
			 Secretary is considering as part of the borrower’s claim.
									(iii)Not later than 18 months after the date of receipt of an application under paragraph (1)(A) or
			 (1)(B)(ii), or the initiation of a claim under paragraph (1)(B)(i), as
			 the case may be, the Secretary shall determine if a borrower or group of
			 borrowers has a successful borrower defense claim. If the Secretary fails
			 to issue a determination by the date that is 18 months after the date of
			 receipt of such application or initiation, the loan underlying the
			 borrower defense claim shall be automatically discharged.
								(B)Institution's responseAn institution shall provide information to the Secretary, not later than 30 days after the date of
			 a request by the
			 Secretary, and as directed by
			 the Secretary, regarding any response or submission that is requested from
			 the Secretary relating to a borrower defense claim.
							(3)Standard of evidenceA borrower defense claim shall be approved under this subsection, if the Secretary finds that a
			 preponderance of the evidence shows that the borrower has established a
			 borrower
			 defense that meets the requirements of this subsection.
						(4)Successful borrower defense claim
							(A)Borrower relief
								If a borrower is determined to have a borrower defense in accordance with this subsection, the
			 Secretary shall—
								(i)discharge the borrower of the borrower’s obligation to repay  the loan
			 (including associated interest, costs, and fees that the borrower would
			 otherwise be
			 obligated to pay) in regards to which there is a borrower defense;
								(ii)notify the borrower of the discharge described in clause (i) and the other information described in
			 subparagraph (C);
								(iii)retroactively waive any interest that accrued after the borrower submitted an application under
			 this subsection;
								(iv)provide the borrower such further relief as the Secretary determines is appropriate under the
			 circumstances, which shall include—
									(I)reimbursing the borrower for amounts paid toward the loan voluntarily or through enforced
			 collection; and
									(II)determining that the borrower is not in default on the loan and is eligible to receive assistance
			 under title IV; and
									(v)not later than 30 days after the date of such determination, submit new reports to consumer
			 reporting agencies to which the Secretary previously made adverse
			 credit
			 reports with regard to the borrower’s loan under this part or part B.
								(B)Amount of loan discharge
								(i)In GeneralThere shall be a presumption that on the finding of a successful borrower defense claim, the full
			 amount of the borrower's loan shall be discharged as described in
			 subparagraph (A).  If the Secretary determines that discharge of the full
			 amount of the loan is not appropriate in a particular case, the Secretary
			 shall provide the borrower with—
									(I)a written explanation as to  why partial relief is appropriate; and
									(II)if the borrower defense is a defense based on State law and described in paragraph (7)(B)(i) or is
			 a defense described in paragraph (7)(B)(ii) or (7)(B)(iii), include an
			 assurance that
			 the amount of relief is not less than the amount of relief that would be
			 afforded under State law.
									(ii)Substantial misrepresentationNotwithstanding clause (i), in the case of a determination that a borrower defense based on
			 paragraph (7)(B)(iv) has been established, the full amount of the
			 borrower's loan shall be discharged.
								(iii)Limitation
									The total amount of relief granted with respect to a borrower defense regarding a loan under this
			 part or part B shall not exceed the amount
			 of
			 the loan under this part or part B, as the case may be, and any associated
			 interest, costs, and fees.  Such amount will be reduced
			 by the
			 amount of any refund, reimbursement, indemnification, restitution,
			 compensatory damages, settlement, debt forgiveness, discharge,
			 cancellation, compromise, or any other financial benefit received by, or
			 on behalf of, the borrower that was related to the borrower defense
			 and that reduced the borrower’s debt for the loan under this part or part
			 B.
								(iv)Relief for a non-Federal loan or out-of-pocket expensesAny relief provided to a borrower, such as relief for an education loan that is not a Federal loan
			 or refunds from a State tuition recovery fund for out-of-pocket expenses,
			 shall not decrease the amount of relief that the borrower shall be
			 entitled to for a loan under this part or part B based on a borrower
			 defense.
								(v)Minimum amount of reliefA borrower that has a borrower defense based on State law and described in paragraph (7)(B)(i) or a
			 defense described in paragraph (7)(B)(ii) or (7)(B)(iii) shall not receive
			 an amount of
			 relief that is less than the relief the borrower would receive under the
			 applicable State law.
								(C)NotificationIf a borrower defense is successful the Secretary shall
			 notify the borrower (or the entity that submitted the application, in the
			 case of an application
			 described in paragraph (1)(B)(ii))
			 in writing—
								(i)of the reasons for the approval and the evidence that was relied upon;
								(ii)that the borrower is relieved of the obligation to repay the loan (or a portion of the loan, as
			 described in subparagraph (B)) and
			 associated costs and fees that the borrower would otherwise be obligated
			 to pay;
								(iii)in the event the Secretary does not grant a discharge of the full amount of the loan, an
			 explanation of  the reason why partial relief is granted, and (if
			 applicable)  an assurance described in subparagraph (B)(i)(II);
								(iv)that the borrower will be reimbursed for some or all of the amounts paid toward the loan
			 voluntarily or
			 through enforced collection, if applicable;
								(v)of the amount of any portion of the loan that is due and payable to the Secretary;
								(vi)that if any balance remains on the loan, the loan will return to the status  prior to the 
			 borrower's submission of the application, except that in the case of a
			 loan that was in default prior to such application, the borrower shall
			 first be removed from default status and given the opportunity to enter
			 repayment, including income-based repayment described under section 493C,
			 before the loan will
			 be
			 sent to collections;
								(vii)that if the borrower chooses to make payments, including payments under income-based repayment as
			 described in clause
			 (vi), the Secretary shall—
									(I)submit a report to the consumer reporting
			 agencies to which the Secretary previously made adverse credit reports
			 with regard to the borrower’s loan under this part or part B to remove the
			 record of default; and
									(II)refund any collection
			 costs paid with regard to that loan by the borrower subsequent to the
			 borrower
			 submitting an application under paragraph (1);
									(viii)that if only some of the loan will be discharged, the borrower will have the opportunity for
			 reconsideration of the borrower's claim as described in paragraph (6);
								(ix)that the borrower is eligible to receive assistance under title IV, if applicable; and
								(x)that reports to consumer reporting agencies to which the Secretary previously made adverse credit
			 reports with regard to the borrower’s loan
			 shall be updated not later than 30 days from the date the determination
			 under this paragraph was made.
								(5)Denial of borrower defense claimIf the Secretary denies a borrower defense, the Secretary
			 shall retroactively waive a portion of interest that accrued during the
			 forbearance period (as described
			 in subparagraph (B)) and notify the borrower—
							(A)of the reasons
			 for the denial and the evidence that was relied upon;
							(B)that the interest accruing on the relevant loan after the first 12-month period of forbearance
			 that occurred from the time the borrower's application was submitted under
			 this subsection will be retroactively waived;
							(C)of the amount of  any portion of the loan
			 that is due and payable to the Secretary;
							(D)whether the Secretary will
			 reimburse any amounts previously collected prior to the suspension of the
			 collection activity, as described in paragraph (2)(A)(i)(IV)(aa);
							(E)that
			 if any balance remains on the loan, the loan will return to the status 
			 prior to the 
			 borrower's submission of the application, except that in the case of a
			 loan that was in default prior to such application, the borrower shall
			 first be removed from default status and given the opportunity to enter
			 repayment, including income-based repayment described under section 493C,
			 before the
			 loan will be sent to collections; and
							(F)that the borrower shall have the
			 opportunity
			 for reconsideration of the borrower's claim as described in paragraph (6).
							(6)Reconsideration
							(A)In GeneralThe decision of the Secretary and
			 any relief that may be granted on the claim shall be considered the final
			 agency action that shall be subject to appeal in district court, except
			 that—
								(i)if the borrower defense is denied in full or in part, the borrower may request that the Secretary
			 reconsider the borrower defense upon the identification of new evidence in
			 support of the borrower’s claim; and
								(ii)the Secretary may reopen a borrower defense application at any time to consider evidence that was
			 not considered in making the previous decision on that application.
								(B)Prohibition on rescinding reliefThe Secretary shall not reduce the amount of any relief that was  previously granted to a borrower
			 under this section, or reinstate any amounts owed on a  previously
			 discharged loan.
							(7)Borrower defense claims and establishing a borrower defense
							(A)Claims
								(i)In GeneralNotwithstanding any other provision of State or Federal law, a borrower may claim as a defense to
			 repayment of a loan made under this part or part B any borrower defense
			 established under subparagraph (B).  Such a borrower defense claim may
			 include—
									(I)a defense to repayment of amounts owed to the Secretary on a loan under this part or part B, in
			 whole or in
			 part; and
									(II)a right to recover amounts previously collected by the Secretary on such loan, in
			 whole or in part.
									(ii)Consolidation loanIn the case of a Direct Consolidation Loan—
									(I)the Secretary shall consider a borrower defense claim to such loan by determining
			 whether a borrower defense described in subparagraph (B) has been
			 established with regard to a loan made under this part or part B that was
			 paid off by the Direct Consolidation Loan;
									(II)the Secretary shall  discharge the appropriate portion of the Direct Consolidation Loan if the
			 borrower is determined to have a borrower defense with respect to a loan
			 made under this part or part B that was paid off by the Direct
			 Consolidation Loan; and
									(III)the Secretary shall return to the borrower any payments made by the borrower or otherwise recovered
			 on the Direct Consolidation Loan or the  loans that were paid off by the
			 Direct Consolidation Loan that exceed the amount owed on that
			 portion of the Direct Consolidation Loan that was not discharged, if—
										(aa)the borrower is determined to have a borrower defense with respect to a loan made under this part
			 or part B that was paid off by the Direct Consolidation Loan; and
										(bb)the payment was made directly to the Secretary on the loan.
										(iii)PLUS LoanIn the case of a Direct PLUS Loan made on behalf of a student, the
			 Secretary shall consider a borrower defense claim related to the
			 student on whose behalf the Direct PLUS Loan was borrowed.	Any
			 amounts discharged will be applied to the parent or borrower of the Direct
			 PLUS Loan.
								(B)Establishing a borrower defenseA borrower has established a borrower defense if—
								(i)the borrower (whether as an individual or as a member of a group or class) or a government agency,
			 has
			 obtained against the institution of higher education a judgment relating
			 to the borrower's claim based on State or
			 Federal law in a court or administrative tribunal of competent
			 jurisdiction;
								(ii)the institution of higher education that the borrower attended using a loan under this part failed
			 to perform the institution’s obligations under the terms of a contract
			 with the borrower;
								(iii)the borrower was subject to any act or omission of the institution related to the making of the
			 loan
			 for enrollment at the institution or the provision of educational services
			 for which the loan was provided that would give rise to a cause of action
			 against the institution under applicable State law;
								(iv)the institution of higher education, a third servicer that contracts
			 with such institution, or third party contractor made a
			 substantial
			 misrepresentation; or
								(v)the institution has made any other act or omission that the  Secretary, through
			 regulations, or any Federal law, has established is an act or omission
			 that constitutes a borrower defense
			 under this subsection.
								(C)LimitationA violation by an institution of a requirement in this Act (including implementing regulations) is
			 not a basis for a borrower defense under this subsection unless the
			 violation would otherwise constitute a basis for a borrower defense, as
			 described in this paragraph.
							(8)Finding of substantial misrepresentationAn eligible institution is deemed to have engaged in a substantial misrepresentation for purposes
			 of this subsection when an eligible institution, third party servicer that
			 contracts with such institution,
			 or third party contractor, commits a substantial misrepresentation, as
			 defined in section 489A.  A
			 sworn statement or attestation from the borrower shall be considered as
			 evidence, and, in the Secretary’s discretion, may be sufficient evidence
			 for the Secretary to find that a substantial misrepresentation was made to
			 a borrower. If the Secretary determines that an eligible institution,
			 third party servicer that contracts with such
			 institution, or third party contractor, has engaged in a substantial
			 misrepresentation, the Secretary
			 shall, in addition to finding a borrower defense under this section, take
			 enforcement action against the institution, third party servicer that
			 contracts with such institution, or third party contractor, in accordance
			 with section 489A.
						(9)Action against the institution
							If a borrower is determined to have established a borrower defense in accordance with this
			 subsection, the Secretary shall initiate an appropriate proceeding to
			 require the institution
			 whose act or omission resulted in the borrower defense to repay to the
			 Secretary the amount discharged under paragraph (7)(A) whether by offset,
			 claim on a letter of credit, or other protection provided by the
			 institution.
						(10)ReportingNot less than once every 3 months, the Secretary shall publish on a website, and report to
			 Congress, data—
							(A)for each institution, on—
								(i)the
			 number of claims considered under this subsection;
								(ii)the number of those claims
			 pending and the date of receipt of the application, or the date of the
			 initiation of the claim by the Secretary, of those claims; and
								(iii)the number of claims under this subsection
			 for which a determination has been made and the results of each such
			 determination; and
								(B)in the aggregate, and disaggregated by State, on—
								(i)the total number of claims pending under this subsection;
								(ii)the number of those claims that are approved borrower defense claims and total dollar amount of
			 relief;
								(iii)the percentage of those total approved claims receiving partial relief and the median student loan
			 debt
			 remaining for borrowers receiving partial relief; and
								(iv)the number of those claims that are denied borrower defense claims..
			IIIEnsuring integrity at institutions of higher education
			301.Restrictions on sources of funds for recruiting and marketing activities
				(a)RepealSection 119 of the Higher Education Opportunity Act (20 U.S.C. 1011m) is repealed.
				(b)Amendment to the Higher Education Act of 1965Part B of title I of the Act (20 U.S.C. 1011 et seq.), as amended by title I,  is further amended
			 by adding at the end the
			 following:
					
						126.Use of Federal funds; restrictions on sources of funds for recruiting and marketing activities
							(a)Prohibition
								(1)In GeneralNo Federal student aid funding under this Act received by an institution of higher education
			 may be used to pay any person for
			 influencing or attempting to influence an officer or employee of any
			 agency, a Member of Congress, an officer or employee of Congress, or an
			 employee of a Member of Congress in connection with any Federal action
			 described in paragraph (2).
								(2)ApplicabilityThe prohibition in paragraph (1) applies with respect to the following Federal actions:
									(A)The awarding of any Federal contract.
									(B)The making of any Federal grant.
									(C)The making of any Federal loan.
									(D)The entering into of any Federal cooperative agreement.
									(E)The extension, continuation, renewal, amendment, or modification of any Federal contract, grant,
			 loan, or cooperative agreement.
									(b)Lobbying and EarmarksNo Federal student aid funding under this Act may be used to hire a registered lobbyist or pay any
			 person or entity for securing an earmark.
							(c)Restrictions on sources of funds for recruiting and marketing activities
								(1)In generalAn institution of higher education may not use
			 revenues derived from Federal education assistance funds for recruiting
			 or marketing activities described in paragraph (2).
								(2)Covered activities
									(A)In GeneralExcept as provided in subparagraph (B), the recruiting and marketing activities subject to
			 paragraph
			 (1) shall include the following:
										(i)Advertising and promotion activities, including paid announcements in newspapers, magazines, radio,
			 television, billboards, electronic media, naming rights, or any other
			 public medium of communication, including paying for displays or
			 promotions at job fairs, military installations, or college recruiting
			 events.
										(ii)Efforts to identify and attract prospective students, either directly or through a third party
			 contractor, including contact concerning a prospective student’s potential
			 enrollment or application for grant, loan, or work assistance under title
			 IV or
			 participation in preadmission or advising activities, including—
											(I)paying employees responsible for overseeing enrollment and for contacting potential students
			 in-person, by phone, by email, or by other Internet communications
			 regarding enrollment; and
											(II)soliciting an individual to provide contact information to an institution of higher education,
			 including websites established for such purpose and funds paid to third
			 parties for such purpose.
											(iii)Such other activities as the Secretary may prescribe, including paying for promotion
			 or sponsorship of education or military-related associations.
										(B)ExceptionsAny activity that is required as a condition of receipt of funds by an institution under title IV,
			 is
			 specifically authorized under such title, or is otherwise specified by the
			 Secretary, shall not be considered to be a covered activity
			 under this paragraph.
									(3)Rule of constructionNothing in this subsection shall be construed as a limitation on the use by an institution of
			 revenues
			 derived from sources other than Federal education assistance funds.
								(4)ReportsEach institution of higher education, that derives
			 65 percent or more of revenues from Federal education assistance funds
			 shall report annually to the Secretary and to Congress and shall include
			 in such report—
									(A)the institution’s expenditures on advertising, marketing, and recruiting;
									(B)a verification from an independent auditor that the institution is in compliance with the
			 requirements of this subsection; and
									(C)a certification from the institution that the institution is in compliance with the requirements of
			 this subsection.
									(5)Federal education assistance fundsIn this subsection, the term Federal education assistance funds has the meaning given that term in section 102(b)(2)(B) (as added by section 101 of the Preventing Risky Operations from Threatening the Education and Career Trajectories of Students Act
			 of 2019).
								(d)CertificationEach institution of higher education receiving
			 Federal funding under this Act, as a condition for receiving such funding,
			 shall annually certify to the Secretary that the requirements of this
			 section have been met.
							(e)Actions To Implement and EnforceThe Secretary shall take such actions as are necessary to ensure that the provisions of this
			 section are implemented and enforced..
				302.Strengthening the incentive compensation ban
				(a)Sense of congress regarding incentive compensationIt is the sense of Congress that—
					(1)the use of commission-paid sales practices, also known as incentive compensation, leads to overly
			 aggressive, manipulative, and often misleading tactics in advertising,
			 recruiting, and counseling students;
					(2)such practices are inappropriate at any institution benefitting from Federal funding and an implied
			 Federal
			 endorsement through participation in programs under title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070 et seq.);
					(3)previous investigations by the Federal Trade Commission, as well as by Congress, including the
			 Permanent Subcommittee on Investigations of the Senate (referred to as the Nunn Commission) in 1991 and the Committee on Health, Education, Labor, and Pensions of the Senate in 2012, found
			 that incentive compensation schemes frequently contribute to high-pressure
			 sales and other predatory abuses at federally supported schools;
					(4)the ban on incentive compensation under section 487(a)(20) of the Higher Education Act of 1965 (20
			 U.S.C. 1094(a)(20)), as amended by subsection (b), is intended to preclude
			 the use of such abusive practices at any point in the process of
			 recruiting or enrolling  students, or assisting students in securing
			 employment; and
					(5)an institution that receives assistance under title IV of such Act remains responsible for the
			 actions of any entity that performs functions and tasks on the
			 institution’s behalf, and these responsibilities include ensuring that
			 employees, third party servicers that contract with such institutions, and
			 third party contractors are not paid
			 for services that would
			 convert these payments into prohibited incentive compensation because of
			 the activities in which the employees, third party servicers that contract
			 with such institutions, or third
			 party contractors engage.
					(b)AmendmentsSection 487 (20 U.S.C. 1094) is amended—
					(1)in subsection (a), by striking paragraph (20) and inserting the following:
						
							(20)The institution, any third party servicer that contracts with such
			 institution, and any third party contractor will comply
			 with the ban on prohibited incentive compensation ban under subsection
			 (j).
							; and
					(2)by adding at the end the following:
						
							(j)Incentive compensation ban
								(1)DefinitionsIn this subsection:
									(A)Covered activity
										(i)In generalThe term covered activity means any of the following activities:
											(I)Securing enrollment of students into the institution of higher education, which includes—
												(aa)activities that an individual or entity engages in at any point in time during an educational
			 program for the purpose of the admission or matriculation of students for
			 any period of time, including contact in any form with a prospective
			 student, such as contact through preadmission or advising activities,
			 scheduling an appointment to visit the enrollment office or any other
			 office of the institution, attendance at such an appointment, or
			 involvement in a prospective student’s signing of an enrollment agreement
			 or financial aid application; and
												(bb)other recruitment and marketing activities.
												(II)Securing or awarding financial aid to students for attendance at the institution, including—
												(aa)any involvement in a prospective student’s signing of a financial aid application; and
												(bb)completing financial aid applications on behalf of a prospective applicant (including activities
			 authorized by the Department, such as the FAA Access tool, which can be
			 used to enter, correct, verify, or analyze financial aid application
			 data).
												(III)Improving job placement activities for students attending, or who have attended, the institution.
											(IV)Reducing the number of students who default on their student loans.
											(ii)ExclusionThe term covered activity does not include—
											(I)the provision of student contact information for prospective students, if any payment for such
			 service is not based on—
												(aa)any additional conduct or action by the third party servicer that contracts with such institutions
			 or third party contractor or the
			 prospective student, such as
			 participation in preadmission or advising activities, scheduling an
			 appointment to visit the enrollment office or any other office of the
			 institution or attendance at such an appointment, or the signing, or being
			 involved in the signing, of a prospective student’s enrollment agreement
			 or financial aid application; or
												(bb)the number of students (calculated at any point in time of an educational program) who apply for
			 enrollment, are awarded financial aid, or are enrolled for any period of
			 time, including through completion of an educational program; or
												(II)student support services not included in the covered activities under clause (i).
											(B)Prohibited incentive compensation
										(i)In generalThe term prohibited incentive compensation includes—
											(I)any commission, bonus, or other incentive payment, of a sum of money or other item of value, paid
			 to or given to a person or an entity that is not a
			 fixed salary or wages and that is paid or given for meeting a certain
			 quota or numerical target, or avoiding penalties for a benchmark set in
			 Federal law, relating to covered activities;
											(II)other direct or indirect forms of payment for meeting a certain quota or numerical target, or
			 avoiding penalties for a benchmark set in Federal law, relating to covered
			 activities, including—
												(aa)tuition sharing as a measure of compensation when based on a formula that relates the amount
			 payable to the entity to meeting  a certain quota or numerical target, or
			 avoiding penalties for a benchmark set in Federal law, as a result of the
			 covered activity of the entity;
												(bb)profit-sharing plans from which distributions are made to individuals based on meeting a certain
			 quota or numerical target, or
			 avoiding penalties for a benchmark set in Federal law, as a result of
			 covered activities by the recipient;
												(cc)salary adjustments that take the form of incentive payments based directly or indirectly on meeting
			 a quota or numerical target. or avoiding penalties for a benchmark set in
			 Federal law, with respect to a covered activity;
												(dd)payments based on meeting a certain quota or numerical target, or avoiding penalties for a
			 benchmark set in Federal law, relating to covered activities;
			 and
												(ee)bonuses or other payments based on meeting a certain quota or numerical target, or avoiding
			 penalties for a benchmark set in Federal law, relating to covered
			 activities;
												(III)a decrease or removal of a payment or benefit described in subclause (I) or (II) (and not excluded
			 under clause (ii)), if that decrease or removal is based directly or
			 indirectly on meeting a certain quota or numerical target, or avoiding
			 penalties for a benchmark set in Federal law,	relating to covered
			 activities; and
											(IV)a change in employment status, such as a promotion, demotion, or termination if based on meeting a
			 certain quota or numerical target, or avoiding penalties for a benchmark
			 set in Federal law, relating to covered activities.
											(ii)ExclusionsThe following payments or benefits shall not be considered prohibited incentive compensation, if
			 the payment
			 or benefit is determined in a way that is not related to the role the
			 recipient plays in any covered activity:
											(I)A profit sharing plan, including a qualified cash or deferred arrangement (as defined in section
			 401(k)(2) of the Internal Revenue Code of 1986) offered  to all employees
			 on a basis that is neutral with respect to the role the recipient plays in
			 any covered activity.
											(II)An employee benefits plan offered to all employees on a basis that is neutral with respect to the
			 role the recipient plays in any covered activity.
											(III)A cost of living adjustment.
											(IV)A payment to a senior executive with responsibility for the development of policies that affect
			 marketing and recruitment, enrollment, financial aid, or student support
			 services, including job placement services.
											(C)Recruitment and marketing activityThe term recruitment and marketing activity means—
										(i)broad information dissemination and disseminating targeted information to individuals;
										(ii)soliciting individuals regarding an institution;
										(iii)advertising a program that disseminates information to potential students;
										(iv)collecting contact information;
										(v)contacting potential applicants for the admission or matriculation of a student into an
			 institution;
										(vi)screening pre-enrollment information to determine whether a prospective student meets the
			 requirements that an institution has established for enrollment in an
			 academic program;
										(vii)aiding individuals in filling out any information relating to an application for admission or
			 matriculation into an institution;
										(viii)determining whether an enrollment application is materially complete, as long as the enrollment
			 decision remains with the institution; or
										(ix)any other  activity described in section 126(d)(2).
										(D)Student support servicesThe term student support services means any of the following services:
										(i)Counseling or other nonacademic support activities provided to students that is not a covered
			 activity.
										(ii)Institutional services provided to students, such as information technology assistance, food
			 service, or housing, that is not a covered activity.
										(iii)Other services involved in the administration of support for students that is not a covered
			 activity.
										(2)Incentive compensation ban
									(A)In generalThe institution, any third party servicer that contracts with such
			 institution, and any third party contractor shall not provide any
			 prohibited incentive compensation to any person or
			 entity.
									(B)ApplicabilityThe ban on prohibited incentive compensation under this subsection applies to any entity or
			 individual engaged in
			 any covered activity, including—
										(i)with respect to an entity engaged in any student recruitment or admission activity or in making
			 decisions about the award of financial aid, any institution or entity that
			 undertakes the recruiting or the admitting of students or that makes
			 decisions about and awards program funds under this title; and
										(ii)with respect to an individual engaged in any student recruitment or admission activity or in making
			 decisions about the award of financial aid—
											(I)any employee who undertakes recruiting or admitting of students or who makes decisions about and
			 awards program funds under this title; and
											(II)any higher-level employee with responsibility for recruitment or admission of students, or making
			 decisions about awarding program funds under this title.
											(C)Exclusion of certain employeesThe ban on prohibited incentive compensation under this subsection shall not apply to any senior
			 manager or
			 executive level employee who—
										(i)is involved only in the development of policy
			 related to the manner in which marketing and recruitment, enrollment,
			 financial aid,
			 or student support services will be pursued or provided; and
										(ii)does
			 not engage in individual student contact or other covered activities.
										(D)Individual with multiple adjustments to compensationAn employee of an institution, a third party servicer that
			 contracts with such institution, or a third party contractor, who
			 receives multiple adjustments to compensation in a calendar year and is
			 engaged in a covered activity shall be considered to be engaged in
			 prohibited incentive compensation if the adjustments create compensation
			 that is based
			 in any part, directly or indirectly, upon meeting certain quotas or
			 numerical targets, or avoiding penalties for a benchmark
			 set in Federal law, regarding those covered activities.
									(3)Notice of incentive compensation ban
									(A)Notice to servicer and contractorThe institution shall provide notice of the ban on prohibited  incentive compensation under this
			 subsection at least once
			 a
			 year to each third party servicer and third party contractor that
			 contracts with the institution.
									(B)Notice to employeesThe institution, and any third party contractor or third party servicer that contracts with such
			 institution, shall—
										(i)provide notice of the ban on prohibited  incentive compensation under this subsection at least once
			 a
			 year to employees; and
										(ii)publish a clear statement in all internal recruitment materials, including guides or manuals,
			 acknowledging the ban on prohibited  incentive compensation under this
			 subsection.
										(4)Consequences for incentive compensation violation
									(A)In generalThe Secretary, in coordination with the Office of the Inspector General of the Department of
			 Education, shall develop a written policy for the enforcement of the
			 ban on prohibited  incentive compensation under this subsection, and shall
			 update that
			 policy as needed.
									(B)Contents of policyThe policy developed under subparagraph (A)—
										(i)shall require that compliance review occur on an annual basis;
										(ii)may include automatic triggers for inquiries by the Department or regular secret shopper or audit-based investigations to ensure that institutions of higher education remain in compliance
			 with the ban; and
										(iii)shall explain the range of sanctions, as described in section 489A, that the Secretary may carry
			 out to enforce this
			 subsection.
										(C)ReportThe Department shall publish an annual report, and shall submit that report to the authorizing
			 committees and the For-Profit Education Oversight Coordination Committee
			 established under section 125, which shall include—
										(i)a description of the status of any investigations conducted under this subsection;
										(ii)the names of institutions found to be not in compliance with this subsection;
										(iii)the sanctions the non-compliant institution of higher education faced; and
										(iv)in the case of an institution subject to liability for funds under this title pursuant to
			 subparagraph (B)(iii), the amount of such liability..
					303.Definition of nonprofit institution of higher educationSection 103 (20 U.S.C. 1003) is amended by striking paragraph (13) and inserting the following:
				
					(13)Nonprofit
						(A)In generalThe term nonprofit—
							(i)as applied to a school, agency, organization, or institution, means a school, agency, organization,
			 or institution controlled, owned, and operated by one or more nonprofit
			 corporations or associations, no part of the net earnings of which inures,
			 or may lawfully inure, to the benefit of any private shareholder or
			 individual; and
							(ii)as applied to an institution of higher education, means an institution—
								(I)that meets the requirements of subparagraph (A);
								(II)that is an organization described in section 170(b)(1)(A)(ii) or (vi) of the Internal Revenue Code
			 of 1986; and
								(III)with respect to which—
									(aa)no member of the governing board of the institution (other than any ex officio member serving at
			 the pleasure of the remainder of the governing board and receiving a fixed
			 salary) receives any substantial direct or indirect economic benefit
			 (including a lease, promissory note, or other contract) from the
			 institution; and
									(bb)no person with the power to appoint or remove members of the governing board receives any such
			 substantial direct or indirect economic benefit (including a lease,
			 promissory note, or other contract) from the institution.
									(B)Exclusions
							(i)In generalAn institution of higher education shall not be considered a nonprofit institution of higher
			 education, as defined in this paragraph, if—
								(I)one or more core functions are under the control of, or subject to significant
			 direction from an entity that is not a public institution of higher
			 education or is not formed as a nonprofit corporation; or
								(II)a substantial share of the assets of the institution are committed to a joint venture with a person
			 or entity that is not a public institution of higher education and is not
			 a nonprofit corporation, and the core functions of the venture are
			 conducted by, under the control of, or subject to significant direction
			 from that person or entity.
								(ii)Presumption of significant directionThere shall be a conclusive presumption that an entity exercises significant direction if one or
			 more of the entity’s employees or owners serves as an officer, member of
			 the board, or person holding similar authority for the institution of
			 higher education..
			304.Definition of public institution of higher educationSection 103 (20 U.S.C. 1003), as amended by section 4,	is further amended—
				(1)by inserting after paragraph (14) the following:
					
						(15)Public institution of higher education
							(A)In generalThe term public, when used with respect to an institution of higher education, means an institution of higher
			 education—
								(i)(I)operated by—
										(aa)the Federal Government;
										(bb)a State, as defined in section 3306(j)(1) of the Internal Revenue Code of 1986;
										(cc)a local government, as defined in section 1393(a)(5) of such Code; or
										(dd)an Indian tribal government, as defined in section 7701(a)(40) of such Code;
										(II)for which all obligations of the institution are valid and binding obligations of the State, local
			 government, or Indian tribal government; and
									(III)for which the full faith and credit of such State, local government, or Indian tribal government is
			 pledged for the timely payment of such obligations; or
									(ii)that is an instrumentality of a State or local government (as such terms are defined in
			 subparagraph (A)).
								(B)Instrumentality of a state or local governmentAn institution shall be considered an instrumentality of a State or local government for purposes
			 of this paragraph if the institution meets all of the following
			 requirements:
								(i)The employees of the institution are employees of the State or local government.
								(ii)Any liability of the institution is payable to the same degree as if the liability was a liability
			 of the State or local government, in the State or local government
			 jurisdiction where the institution is formed.
								(iii)The institution is subject to the same financial oversight and open public records laws as the
			 State or local government, in the State or local government jurisdiction
			 where the institution is formed.
								.
				305.Enhanced civil penalties, State enforcement, and private right of action
				(a)In generalPart G of title IV (20 U.S.C. 1088 et seq.) is amended by inserting after section 489 the
			 following:
					
						489A.Enhanced civil penalties, State enforcement, and private right of action
							(a)DefinitionsIn this section:
								(1)MisrepresentationThe term misrepresentation means any false, erroneous, or misleading statement an eligible institution of higher education,
			 a third party servicer that contracts with
			 such institution,
			 or a third party contractor makes directly or indirectly to a student,
			 prospective student, or any
			 member of the public, or to an accrediting agency or
			 association, State approval agency, or the Secretary. A misrepresentation
			 includes—
									(A)the making of a statement that has the likelihood or tendency to deceive; or
									(B)the omission of any material facts necessary in order to make any statements made, in light of the
			 circumstances under which they were made, not false, deceptive, unfair,
			 erroneous, or
			 misleading.
									(2)Officer of an institution of higher educationThe term officer of an institution of higher education including at any nonprofit, for-profit, or public institution of higher education, includes the
			 president, chief executive officer, and chief financial officer of an
			 institution of higher education as well as all officers charged with
			 overseeing a principal business unit, division, or function, such as
			 sales, administration, or finance.
								(3)Prospective studentThe term prospective student means any individual who has contacted an institution of higher education for the purpose
			 of requesting information about enrolling at the institution of higher
			 education or who has been contacted directly or indirectly by the
			 institution of higher
			 education or a third party contractor through advertising about enrolling
			 at the
			 institution.
								(4)State approval agencyThe term State approval agency means any State agency that determines whether an institution of higher education is legally
			 authorized within such State to provide a program of education beyond
			 secondary education.
								(5)Substantial misrepresentationThe term substantial misrepresentation means any misrepresentation on which the person to whom it was made could reasonably be expected
			 to rely, or has reasonably relied, to that person’s detriment.
								(b)Limitation, suspension, or termination of eligibility status
								(1)In generalUpon determination, after reasonable notice and opportunity for a hearing, that an eligible
			 institution, a third party servicer that
			 contracts with such institution, or a third party contractor has
			 violated or failed to carry out
			 any provision of this title, any regulation prescribed under this title,
			 or any applicable special arrangement, agreement, or limitation, the
			 Secretary may limit, suspend, or terminate the participation of that
			 institution in any program under this title, or the eligibility of that
			 third party contractor or third party servicer to contract with any
			 institution, subject to the requirements of paragraph (2).
								(2)Suspension proceduresNo period of suspension under this section shall exceed 60 days unless the institution and the
			 Secretary agree to an extension or unless limitation or termination
			 proceedings are initiated by the Secretary within that period of time.
								(3)Substantial misrepresentationUpon determination, after reasonable notice and
			 opportunity for a hearing, that an eligible institution, a third party
			 servicer that contracts with such institution, 
			 or a third party contractor has engaged in
			 substantial misrepresentation, including a misrepresentation relating to
			 the nature of
			 an educational program, financial charges, the space availability in
			 a program of the institution for which a student is considering
			 enrollment, admission requirements, the transferability of
			 credits, whether one of that institution's programs meets necessary State
			 standards to
			 obtain certification or sit for licensing examinations, the passage rates
			 of students in obtaining certifications or sitting for licensing
			 examinations, or the employability or earnings of graduates, the Secretary
			 may
			 suspend, limit, or terminate the eligibility status for any or all
			 programs under this title  of any otherwise eligible institution, or of
			 any third party contractor or third party servicer to contract with any
			 institution, in accordance with procedures specified in paragraph (1),
			 until the Secretary finds that such practices have been
			 corrected.
								(c)Civil penalties
								(1)In GeneralThe Secretary shall impose a civil penalty upon an eligible institution, a third party servicer
			 that contracts with such institution, or a third party contractor, upon
			 making
			 a
			 determination, after reasonable notice and opportunity for a hearing, that
			 an eligible institution, a third party
			 servicer that contracts with such institution, or a third party contractor
			 has—
									(A)violated or failed to carry out any provision of this title or any regulation prescribed under this
			 title; or
									(B)engaged in a substantial misrepresentation, including a substantial misrepresentation described in
			 subsection
			 (b)(3).
									(2)Amount of civil penalties
									(A)A civil penalty imposed for a violation or failure described under paragraph (1)(A)  shall not
			 exceed $100,000 (subject to such adjustments for
			 inflation as may be prescribed in regulation) for each such violation.
									(B)A civil penalty imposed for a violation described  under paragraph (1)(B) shall be in an amount not
			 to exceed the greater of—
										(i)$100,000 (subject to such adjustments for inflation as may be prescribed in regulation) for each
			 such violation; or
										(ii)(I)in the case of an institution, 1.0 percent of the amount of funds the institution received through
			 this title in the most recent
			 award year prior to the determination for each such violation; and
											(II)in the case of a third party servicer that contracts with such institution or a third party
			 contractor, the amount of the contract with
			 the institution.
											(3)Treatment of multiple institutionsFor the purpose of determining the amount of civil penalties under this subsection, any violation
			 by a particular institution will accrue against all identification codes
			 used by the Office of Postsecondary Education to designate campuses and
			 institutions affiliated with the institution, and within the period of
			 participation for the institution as defined in section 668.13(b) of
			 title 34, Code of Federal Regulations, or any successor regulation.
								(d)Emergency action
								The Secretary may take an emergency action against an institution, a
			 third party servicer that contracts with such institution, or a third
			 party contractor, under which the
			 Secretary shall, effective on the
			 date on which a notice and statement of the basis of the action is mailed
			 to the institution, third party servicer
			 that contracts with such institution, or third party contractor
			 (by registered mail,
			 return receipt requested), withhold funds from the institution or its
			 students, or from the third party servicer that
			 contracts with such institution or third party contractor, and
			 withdraw the
			 institution’s authority to obligate funds under this title, or the
			 authority of the third party servicer that
			 contracts with such institution or third party contractor to act on
			 behalf of an institution under any program under this title, if the
			 Secretary—
								(1)receives information, determined by the Secretary to be reliable, that the institution, or
			 third party servicer that contracts with such institution, or third party
			 contractor is
			 violating any provision of this title, any regulation prescribed under
			 this title, or any applicable special arrangement, agreement, or
			 limitation;
								(2)determines that immediate action is necessary to prevent misuse of Federal funds; and
								(3)determines that the likelihood of loss outweighs the importance of the procedures prescribed in
			 subsection (b) for limitation, suspension, or termination,
								except that an emergency action shall not exceed 30 days unless the limitation, suspension, or
			 termination proceedings are initiated by the Secretary against the
			 individual or organization within that period of time, and except that the
			 Secretary shall provide the individual or organization an opportunity to
			 show cause, if it so requests, that the emergency action is unwarranted.(e)Individual or organization with substantial controlIf an individual who, or entity that, exercises substantial control, as determined by the
			 Secretary
			 in accordance with the definition of substantial control in subpart 3 of
			 part H, over one or more institutions participating in any program under
			 this title, or, for purposes of this section over one or
			 more organizations that contract with an institution to administer any
			 aspect of the institution’s student assistance program under this title,
			 is determined to have committed one or more violations of the requirements
			 of any program under this title, or has been suspended or debarred in
			 accordance with the regulations of the Secretary, the Secretary may use
			 such determination, suspension, or debarment as the basis for imposing an
			 emergency action on, or limiting, suspending, or terminating, in a single
			 proceeding, the participation of any or all institutions under the
			 substantial control of that individual or entity.
							(f)Disposition of amounts recovered
								(1)Use for student relief fundFor each fiscal year, an amount equal to 100 percent of the amounts recovered or collected under
			 this section shall be deposited into the Student Relief Fund established
			 under subsection (g).
								(2)ReportThe Secretary shall regularly publish, on the website of the Department, a detailed accounting of
			 the funds in the Student Relief Fund, including the amount of funds that
			 were collected and deposited into the Student Relief
			 Fund under paragraph (1), and how those funds were used, pursuant to
			 subsection (g)(1).
								(g)Student relief fund
								(1)EstablishmentThe Secretary shall establish a Student Relief Fund (referred to in this subsection as the Fund) that shall be used, subject to the availability of funds, to provide financial relief to any
			 student that is enrolled in an institution of higher education that—
									(A)has failed to comply with an eligibility requirement under section 101 or 102 or an obligation
			 incurred under the terms of the program participation agreement under
			 section 487; or
									(B)has been sanctioned under subsection (b) or (c).
									(2)Treatment and availability of funds
									(A)Funds that are not government fundsFunds obtained by or transferred to the Fund shall not be construed to be Government funds,
			 appropriated monies, or Federal education assistance funds, as defined in
			 section 102(b)(2)(B) (as added by section 101 of the Preventing Risky Operations from Threatening the Education and Career Trajectories of Students Act
			 of 2019).
									(B)Amounts not subject to apportionmentNotwithstanding any other provision of law, amounts in the Fund shall not be subject to
			 apportionment for purposes of chapter 15 of title 31, United States Code,
			 or under any other authority.
									(C)No fiscal year limitationSums deposited in the Fund shall remain in the Fund and be available for expenditure under this
			 subsection without fiscal year limitation.
									(h)State enforcement
								(1)In general
									(A)State cause of actionA violation described in subparagraph (B) shall be a cause of action enforceable by a State,
			 through the attorney general (or the
			 equivalent thereof) of such State, in any district court of the United
			 States in that State or in a State court that is located in that State and
			 that has jurisdiction over the defendant. The State may seek any relief
			 provided under paragraph (3) for such violation, including a civil
			 penalty under subsection (c), or any remedies otherwise available
			 under law.
									(B)ViolationsA violation described in this subparagraph is:
										(i)A substantial misrepresentation.
										(ii)A violation of section 487(a)(20).
										(iii)A violation of the default manipulation regulations promulgated by the Secretary under section
			 435(m)(3).
										(iv)A violation of the program integrity regulations promulgated by the Secretary under this Act,
			 including regulations promulgated in section 102, section 455, and part H.
										(v)In accordance with section 455(h), any act or omission of the institution,
			 third party servicer that contracts with such institution,  or third party
			 contractor, related to the
			 making of
			 the loan for enrollment at the institution or the provision of educational
			 services for which the loan was provided that would give rise to a cause
			 of action against the institution under applicable State law.
										(2)Notice required
									(A)In generalExcept as provided in subparagraph (B), before initiating any action in a court or other
			 administrative or regulatory proceeding against any institution of higher
			 education, third party servicer that
			 contracts with such institution, or third party contractor, as authorized
			 by paragraph (1), a State
			 attorney general or the equivalent thereof shall timely provide to the
			 Secretary a copy of the complete complaint to be filed and written notice
			 describing such action or proceeding.
									(B)Waiver of prior noticeIf prior notice is not practicable under subparagraph (A), the State attorney general or equivalent
			 thereof shall provide
			 to the Secretary a copy of the complete
			 complaint and the notice described in subparagraph (A) immediately upon
			 instituting the
			 action or proceeding.
									(C)Contents of noticeThe notification required under this paragraph shall, at a minimum, describe—
										(i)the identity of the parties;
										(ii)the alleged facts underlying the proceeding; and
										(iii)whether there may be a need to coordinate the prosecution of the proceeding so as not to interfere
			 with any action, including any rulemaking, undertaken by the Secretary or
			 another Federal agency.
										(3)Preservation of State authority
									(A)State claimsNothing in this subsection shall be construed as altering, limiting, or affecting the authority of
			 a State attorney general or any other regulatory or enforcement agency or
			 authority to bring an action or other regulatory proceeding arising solely
			 under the law in effect in that State.
									(B)Relief
										(i)In generalExcept as provided in clause (ii), relief under this subsection may include, without limitation—
											(I)rescission or reformation of contracts;
											(II)refund of moneys or return of real property;
											(III)restitution;
											(IV)disgorgement or compensation for unjust enrichment;
											(V)payment of damages or other monetary relief;
											(VI)public notification regarding the violation, including the costs of notification; or
											(VII)limits on the activities or functions of involved persons, institutions, third party servicers that
			 contract with institutions, or third party contractors.
											(ii)ExclusionRelief under this subsection shall not include the ability to suspend or terminate the eligibility
			 status of an institution of higher education for programs under this
			 title or withdrawal of the
			 authority of the third party servicer or third party contractor to act on
			 behalf of an institution or contract with an institution.
										(i)Private Right of Action
								(1)In general
									(A)Private right of actionA violation described in subparagraph (B)	shall be subject to a private right of action
			 enforceable by a
			 student or
			 former student of an institution of higher education, on behalf of such
			 individual or such individual and a class, in an appropriate district
			 court of the United States or	any other court of competent jurisdiction
			 that also has jurisdiction over the defendant. The student or former
			 student may seek any relief provided under subsection (h)(3)(B) for such
			 violation, or any remedies otherwise available to the individual under law
			 and equity.
									(B)ViolationsA violation described in this subparagraph is:
										(i)A substantial misrepresentation.
										(ii)A violation of section 487(a)(20).
										(iii)A violation of the default manipulation regulations promulgated by the Secretary under section
			 435(m)(3).
										(iv)A violation of the program integrity regulations promulgated by the Secretary under this Act,
			 including regulations promulgated in  section 102, section 455, and part
			 H.
										(2)Amount of damages
									(A)In generalAny institution of higher education, third party servicer that
			 contracts with such institution,   or third party contractor, that commits
			 a substantial misrepresentation
			 may be held liable to a student or former student of that institution in
			 an amount equal to the sum of—
										(i)any actual damage sustained by such individual as a result of each substantial misrepresentation;
										(ii)any additional damages as the court may allow; and
										(iii)in the case of any successful action to enforce the foregoing liability, the costs of the action,
			 together with a reasonable attorney’s fee as determined by the court.
										(B)Ability to assess punitive damages
										(i)In GeneralOn a finding by the court that the institution of higher education, third party servicer that
			 contracts with such institution,  or third party contractor, has committed
			 a
			 violation described in paragraph (1)(B) with actual or constructive
			 knowledge or reckless disregard for
			 such violation, the court may assess punitive damages not to exceed
			 threefold the sum of actual damages sustained by the plaintiff or class,
			 including court costs and a reasonable attorney’s fee.
										(ii)Factors considered by courtIn determining the amount of liability in any action under clause (i), the court shall
			 consider, among other relevant factors—
											(I)in any individual action under this subsection, the frequency and persistence of noncompliance by
			 the institution of higher education, third party servicer that contracts
			 with such
			 institution, or third party contractor and the nature of such
			 noncompliance; or
											(II)in any class action under this subsection, in addition to the factors listed in clause (i), the
			 financial resources of the institution of higher education, third party
			 servicer that contracts with such institution,
			 or third party contractor and the number of persons adversely
			 affected.
											(3)JurisdictionAn action to enforce any liability created by this subsection may be brought in any appropriate
			 United States district court without regard to the amount in controversy,
			 or in any other court of competent jurisdiction.
								.
				(b)Conforming amendmentsSection 487(c), as amended by section 102(b), is further amended—
					(1)in paragraph (1), by striking subparagraphs (G) through  (J);
					(2)by striking paragraphs (2) and (3); and
					(3)by redesignating paragraphs (4) through (7), as paragraphs (2) through (5), respectively.
					306.Substantial misrepresentation prohibitedSection 487(a) (20 U.S.C. 1094(a)), as amended by section 202(b),  is further amended by adding at
			 the end the following:
				
					(30)The institution will not make a substantial misrepresentation, as defined in section 489A..
